Exhibit 10.14

EXECUTION COPY

 

 

 

AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT

(Secured Variable Funding Notes, Series 2007-1)

Dated as of April 10, 2007

Amended and Restated as of July 6, 2007

Among

APPLE RIDGE FUNDING LLC

as Issuer,

CARTUS CORPORATION,

as Servicer,

THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME PARTY HERETO,

as the Conduit Purchasers,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Committed Purchasers,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Managing Agents,

and

CALYON NEW YORK BRANCH,

as Administrative Agent and Lead Arranger

 

 

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

  

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Other Terms

   7

SECTION 1.03. Computation of Time Periods

   7

ARTICLE II PURCHASE AND SALE OF SERIES 2007-1 NOTES

  

SECTION 2.01. Purchase and Transfer of Series 2007-1 Notes

   8

SECTION 2.02. Increases and Reductions to the Series Outstanding Amount

   8

SECTION 2.03. Calculation and Payment of Interest and Fees

   10

SECTION 2.04. Tranches

   10

SECTION 2.05. Reductions and Increases to Stated Amount

   11

SECTION 2.06. Increased Costs

   12

SECTION 2.07. Increased Capital

   12

SECTION 2.08. Taxes

   13

SECTION 2.09. Funding Losses

   15

SECTION 2.10. Nonrecourse Obligations

   15

SECTION 2.11. Extension of Term

   15

ARTICLE III CONDITIONS PRECEDENT

  

SECTION 3.01. Conditions Precedent to Purchase

   16

SECTION 3.02. Conditions Precedent to each Increase

   17

ARTICLE IV REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01. Representations and Warranties of the Issuer

   18

ARTICLE V COVENANTS AND INDEMNITIES

  

SECTION 5.01. Covenants of the Issuer and Servicer

   20

SECTION 5.02. Indemnification

   25

ARTICLE VI THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

  

SECTION 6.01. Authorization and Action

   25

SECTION 6.02. Administrative Agent’s Reliance, Etc.

   25

SECTION 6.03. Administrative Agent and Affiliates

   26

SECTION 6.04. Purchase Decision

   26

SECTION 6.05. Indemnification of the Administrative Agent

   26

SECTION 6.06. Successor Administrative Agent

   27

SECTION 6.07. Authorization and Action of Managing Agents

   27

SECTION 6.08. Successor Managing Agent

   28

SECTION 6.09. Payments by a Managing Agent

   28

ARTICLE VII MISCELLANEOUS

  

SECTION 7.01. Amendments, Waivers and Consents, Etc.

   28

SECTION 7.02. Notices

   29

SECTION 7.03. No Waiver; Remedies; Rights of Purchasers, Etc.

   29

SECTION 7.04. Binding Effect; Assignability

   29

SECTION 7.05. Securities Laws; Series 2007-1 Note as Evidence of Indebtedness

   30

SECTION 7.06. SUBMISSION TO JURISDICTION

   30

SECTION 7.07. GOVERNING LAW; WAIVER OF JURY TRIAL

   31

SECTION 7.08. Costs and Expenses

   31

SECTION 7.09. No Proceedings

   32

 

i



--------------------------------------------------------------------------------

SECTION 7.10. Execution in Counterparts; Severability

   32

SECTION 7.11. Limited Recourse Obligations

   32

SECTION 7.12. Confidentiality

   33

SECTION 7.13. Amendment and Restatement

   33

SECTION 7.14. Consent to Series Supplement

   34

SCHEDULES AND EXHIBITS

  

SCHEDULE I

  

Conditions Precedent Documents

  

SCHEDULE II

  

Purchaser Group Information

  

SCHEDULE III

  

Notice Information

  

EXHIBIT A

  

Form of Assignment and Acceptance

  

EXHIBIT B

  

Form of Increase Request

  

EXHIBIT C

  

Form of Stated Amount Reduction Notice

  

EXHIBIT D

  

Form of Stated Amount Increase Notice

  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

(Secured Variable Funding Notes, Series 2007-1)

Dated as of April 10, 2007

Amended and Restated as of July 6, 2007

APPLE RIDGE FUNDING LLC, a Delaware limited liability company, as Issuer, CARTUS
CORPORATION, a Delaware corporation, as Servicer, THE COMMERCIAL PAPER CONDUITS
FROM TIME TO TIME PARTY HERETO, as Conduit Purchasers, THE FINANCIAL
INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as Committed Purchasers, THE
PERSONS FROM TIME TO TIME PARTY HERETO, as Managing Agents and CALYON NEW YORK
BRANCH, (“Calyon”), in its capacity as administrative agent for the Purchasers
(in such capacity, the “Administrative Agent”) and as Lead Arranger agree as
follows:

WHEREAS, the Issuer has entered into that certain Indenture (as defined below)
which provides for the issuance of Notes from time to time and the Purchasers
desire to purchase a Series of Notes to be issued pursuant to the Series
Supplement described below;

WHEREAS, the Issuer, Calyon and certain Conduit Purchasers party hereto have
previously entered into that certain Note Purchase Agreement dated as of
April 10, 2007 (the “Original 2007-1 Note Purchase Agreement”) relating to the
Series 2007-1 Notes and, in connection with certain assignments by Calyon and
such Conduit Purchasers to the other Purchasers party hereto, the Issuer, Calyon
and the other parties hereto have agreed to enter into this Agreement for the
purposes of amending and restating the terms of the Original 2007-1 Note
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Unless otherwise defined herein,
capitalized terms used in this Agreement have the meanings set forth in the
Indenture or the Series Supplement (each as defined below), as applicable. In
addition, the following terms have the following respective meanings:

“Administrative Agent” is defined in the preamble.

“Agreement” means this Note Purchase Agreement, as the same may from time to
time be amended, restated, supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, with respect to any Interest Period, the daily
average of a fluctuating interest rate per annum as shall be in effect from time
to time during such Interest Period, which rate shall at all times be equal to
the higher of: (i) the rate of interest announced publicly in New York City by
the Administrative Agent from time to time as the Administrative Agent’s base
rate for borrowings in United States dollars; and (ii) the sum of the Federal
Funds Rate and the Eurodollar Rate Margin in effect at such time.

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement in substantially the form of Exhibit A hereto pursuant to which any
Purchaser assigns all or a portion of its rights and obligations under this
Agreement and the other Transaction Documents.

“Base Rate Tranche” means a Tranche for which interest is calculated by
reference to the Alternate Base Rate.

“Closing Date” means April 10, 2007.

“Commercial Paper Notes” means, with respect to any Conduit Purchaser, the
commercial paper notes issued by such Conduit Purchaser allocated in whole or in
part by its related Managing Agent to fund the investment of such Conduit
Purchaser in the Series 2007-1 Notes.

“Commitment” means (i) with respect to each Committed Purchaser, the commitment
of such Committed Purchaser to purchase an interest in the Series 2007-1 Notes
on the Closing Date and to fund Increases on any Increase Date in accordance
herewith in an amount not to exceed the dollar amount set forth opposite such
Committed Purchaser’s name under the heading “Commitment” on Schedule II
attached hereto, as such amount may be increased or reduced pursuant to
Section 2.05 of this Agreement, minus the dollar amount of any Commitment or
portion thereof assigned by such Committed Purchaser in accordance with this
Agreement, plus the dollar amount of any increase to such Committed Purchaser’s
commitment consented to by such Committed Purchaser prior to the time of
determination and (ii) with respect to any assignee of a Committed Purchaser
pursuant to an Assignment and Acceptance Agreement, the commitment of such
assignee to purchase an interest in the Series 2007-1 Notes and to fund
Increases on any Increase Date in accordance herewith in an amount not to exceed
such assignee’s commitment, minus the dollar amount of such commitment or
portion thereof assigned by such assignee pursuant to an Assignment and
Acceptance prior to the time of determination.

“Commitment Termination Date” means July 3, 2008, or such later date to which
the Commitment Termination Date may be extended in accordance with Section 2.11
of this Agreement.

“Committed Percentage” means, for each Committed Purchaser within any Purchaser
Group, with respect to any date of determination, (i) a fraction (expressed as a
percentage) having as its numerator the Commitment of such Committed Purchaser
as of such date and as its denominator the sum of the Commitments of all
Committed Purchasers within the related Purchaser Group as of such date or
(ii) such other percentage as is agreed to by such Committed Purchaser and its
Managing Agent so long as the sum of the Committed Percentages for all Committed
Purchasers within the same Purchaser Group remains at 100%.

 

2



--------------------------------------------------------------------------------

“Committed Purchaser” means, with respect to any Purchaser Group, each of the
financial institutions specified as such on Schedule II to this Agreement or in
the applicable Assignment and Acceptance Agreement pursuant to which such Person
becomes a party hereto and their respective successors and permitted assigns,
and “Committed Purchasers” shall mean, collectively, all of the foregoing.

“Conduit Purchaser” means, with respect any Purchaser Group, each Person
specified as such on Schedule II to this Agreement or in the Assignment and
Acceptance Agreement pursuant to which such Person became a party hereto and
their respective successors and permitted assigns (including any related
Permitted Conduit Assignee), and “Conduit Purchasers” shall mean, collectively,
all of the foregoing.

“CP Disruption” means the inability of any Conduit Purchaser, at any time,
whether as a result of a prohibition or any other event or circumstance
whatsoever, to raise funds through the issuance of its Commercial Paper Notes in
the United States commercial paper market.

“CP Rate” means, with respect to any Conduit Purchaser for any Interest Period
and the related CP Tranche, a rate per annum equal to the sum of (i) the rate
(or if more than one rate, the weighted average of the rates) determined by
converting to an interest-bearing equivalent rate per annum, the discount rate
(or rates) at which Commercial Paper Notes issued to fund or maintain such CP
Tranche, as the case may be, may be sold by any placement agent or commercial
paper dealer selected by its related Managing Agent (as agreed between each such
agent or dealer and such Managing Agent), plus (ii) the commissions and charges
charged by such placement agent or commercial paper dealer with respect to such
Commercial Paper Notes, expressed as a percentage of such face amount and
converted to an interest-bearing equivalent rate per annum.

“Effective Restatement Date” means July 6, 2007.

“CP Tranche” means a Tranche for which interest is calculated by reference to
the CP Rate.

“Eurodollar Determination Date” means, for any Interest Period, the second
Business Day prior to the commencement of such Interest Period.

“Eurodollar Rate” means, for any Tranche for any Interest Period, a rate per
annum equal to the London interbank offered rate for deposits in United States
dollars in an amount comparable to such Tranche and for a period equal to such
Interest Period which appears on Reuters Screen LIBOR01 Page (or any successor
page) as of 11:00 a.m., London time, on the related Eurodollar Determination
Date, divided by the remainder of one minus the Eurodollar Reserve Percentage
applicable during such Interest Period, if any. If such rate does not appear on
Reuters Screen LIBOR01 Page (or any successor page), the rate for such day will
be determined on the basis of the rates at which deposits in United States
dollars in an amount comparable to such Tranche and for a period equal to such
Interest Period are offered to the Administrative Agent at approximately 11:00
a.m., London time, on such Eurodollar Determination Date by prime banks in the
London interbank market.

 

3



--------------------------------------------------------------------------------

“Eurodollar Rate Disruption Event” means, for any Owner, for any Interest
Period, any of the following: (i) a determination by such Owner that it would be
contrary to law or the directive of any central bank or other governmental
authority to obtain United States dollars in the London interbank market to fund
or maintain its investment in the Series 2007-1 Notes for such Interest Period,
(ii) the inability of such Owner, by reason of circumstances affecting the
London interbank market generally, to obtain United States dollars in such
market to fund its investment in the Series 2007-1 Notes for such Interest
Period or (iii) a determination by such Owner that the maintenance of its
investment in the Series 2007-1 Notes for such Interest Period at the Eurodollar
Rate will not adequately and fairly reflect the cost to such Owner of funding
such investment at such rate.

“Eurodollar Reserve Percentage” means, as of any day, the percentage (expressed
as a decimal) in effect on such day, as prescribed by the Board of Governors of
the Federal Reserve System (or any successor), for determining the maximum
reserve requirements applicable to “Eurocurrency Liabilities” pursuant to
Regulation D or any other applicable regulation of the Board of Governors of the
Federal Reserve System (or any successor) which prescribes reserve requirements
applicable to “Eurocurrency Liabilities” as currently defined in Regulation D.

“Eurodollar Tranche” means a Tranche for which interest is calculated by
reference to the Eurodollar Rate.

“Facility Fee Rate” has the meaning set forth in the Fee Letter.

“Federal Bankruptcy Code” means the federal bankruptcy code of the United States
of America codified in Title 11 of the United States Code, as amended, modified,
succeeded or replaced from time to time.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fifth Omnibus Amendment” means that certain Fifth Omnibus Amendment of even
date herewith by and among Cartus, CFC, the Transferor, Realogy, the Indenture
Trustee, the Administrative Agent and the initial Conduit Purchasers and
Committed Purchasers party hereto.

“Increase Request” means a request for an Increase in substantially the form
attached hereto as Exhibit B.

“Indemnified Party” is defined in Section 5.02.

 

4



--------------------------------------------------------------------------------

“Indenture” means that certain Master Indenture dated as of April 25, 2000 among
the Issuer, The Bank of New York (as successor to JPMorgan Chase Bank, National
Association), as Indenture Trustee and The Bank of New York, as Paying Agent,
Authentication Agent and Transfer Agent and Registrar, as amended, restated,
supplemented or otherwise modified from time to time.

“Lien” has the meaning given in the Purchase Agreement.

“Liquidity Provider” means the Person or Persons which provide liquidity support
to a Conduit Purchaser pursuant to a Liquidity Provider Agreement.

“Liquidity Provider Agreement” means an agreement between a Conduit Purchaser
and a Liquidity Provider evidencing the obligation of such Liquidity Provider to
provide liquidity support to such Conduit Purchaser in connection with the
issuance by such Conduit Purchaser of Commercial Paper Notes.

“Managing Agent” means with respect to any Purchaser Group, the Person
identified as such on Schedule II to this Agreement or in the Assignment and
Acceptance Agreement pursuant to which the members of such Purchaser Group
became parties hereto.

“Nonrenewing Group” means any Purchaser Group, the Managing Agent for which has
not consented to an extension of the Commitment Termination Date requested by
the Issuer in accordance with Section 2.11.

“Nonrenewing Purchaser” means any Committed Purchaser which is a member of a
Nonrenewing Group.

“Other Taxes” is defined in Section 2.08.

“Owner” means (a) each Conduit Purchaser, (b) each Committed Purchaser, (c) each
Liquidity Provider, Program Support Provider or other Person that has purchased,
or has entered into a commitment to purchase, the Series 2007-1 Notes or an
interest therein from a Conduit Purchaser pursuant to a Liquidity Provider
Agreement, Program Support Agreement or otherwise, and (d) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit Purchaser.

“Permitted Conduit Assignee” means, with respect to any Purchaser Group, any
commercial paper conduit administered by the Managing Agent for such Purchaser
Group or any of its Affiliates.

“Permitted Lien” has the meaning given in the Purchase Agreement.

“Program Support Agreement” means an agreement between a Conduit Purchaser and a
Program Support Provider evidencing the obligation of such Program Support
Provider to provide liquidity or credit enhancement or asset purchase facilities
for or in respect of any assets or liabilities of such Conduit Purchaser in
connection with the issuance by such Conduit Purchaser of Commercial Paper
Notes.

“Program Support Provider” means the Person or Persons who will provide program
support to a Conduit Purchaser pursuant to a Program Support Agreement.

 

5



--------------------------------------------------------------------------------

“Program Termination Date” means April 10, 2012.

“Pro Rata Share” means, for a Purchaser Group at any time of determination, a
fraction (expressed as a percentage) having the Purchaser Group Limit for such
Purchaser Group as its numerator and the Stated Amount as its denominator;
provided, however, that if any Purchaser fails to fund any amount as required
hereunder, “Pro Rata Share” shall mean, for purposes of making all distributions
hereunder, a fraction (expressed as a percentage) having the portion of the
Series Outstanding Amount funded by each Purchaser Group as its numerator and
the Series Outstanding Amount as its denominator.

“Purchase” means the purchase of the Series 2007-1 Notes by the Purchasers from
the Issuer on the Closing Date.

“Purchaser Group” means each group of Purchasers consisting of one or more
Conduit Purchasers and any Permitted Conduit Assignees of such Conduit
Purchasers, the related Committed Purchasers, the related Liquidity Provider(s)
and Program Support Provider(s), if any, the related Managing Agent and their
respective permitted assigns.

“Purchaser Group Limit” means (i) with respect to each Purchaser Group existing
on the date hereof, the amount set forth opposite the name of such Purchaser
Group on Schedule II attached hereto, as such amount may be increased or
decreased pursuant to Section 2.05 hereof, or reduced pursuant to
Section 7.04(c) hereof and (ii) with respect to any other Purchaser Group, the
amount indicated in the Assignment and Acceptance Agreement pursuant to which
the members of such Purchaser Group become parties to this Agreement, as such
amount may be increased or decreased pursuant to Section 2.05 hereof, or reduced
pursuant to Section 7.04(c) hereof.

“Purchaser” means, a Conduit Purchaser or Committed Purchaser as the context
requires and “Purchasers” means collectively, the Conduit Purchasers and the
Committed Purchasers.

“Rate Type” means the Eurodollar Rate, the Alternate Base Rate or the CP Rate.

“Realogy” means Realogy Corporation, a Delaware corporation, and its successors.

“Reported EBITDA” has the meaning given in the Transfer and Servicing Agreement.

“Required Managing Agents” means, at any time, Managing Agents representing
Purchaser Groups which hold Series 2007-1 Notes that represent at least 66 2/3%
of the Series Outstanding Amount or, if the Series Outstanding Amount is zero,
Managing Agents representing Purchaser Groups with Pro Rata Shares of not less
than 66 2/3%.

“Series 2007-1 Notes” has the meaning given in the Series Supplement.

 

6



--------------------------------------------------------------------------------

“Series Supplement” means the Amended and Restated Series 2007-1 Indenture
Supplement of even date herewith, among the Issuer, The Bank of New York, as
Indenture Trustee and The Bank of New York, as Paying Agent, Authentication
Agent and Transfer Agent and Registrar, supplementing the Indenture, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Taxes” is defined in Section 2.08(a).

“Term-Out Deposit Amount” means, as of any date of determination in respect of
any Nonrenewing Group, the amount deposited by the related Nonrenewing
Purchasers into their Term-Out Period Account pursuant to Section 2.11 minus the
amount of any Increases funded through withdrawals from such Term-Out Period
Account pursuant to Section 4.08 of the Series Supplement plus the amount of any
Decreases or other payments of Monthly Principal transferred from the Series
2007-1 Principal Subaccount to such Term-Out Period Account under Section 4.03
of the Series Supplement.

“Term-Out Period” means, with respect to any Nonrenewing Group and any
Nonrenewing Purchaser, the period commencing on the date, if any, on which such
Nonrenewing Group establishes its Term-Out Period Account and makes the initial
deposit therein pursuant to Section 2.11 of this Agreement and ending on the
commencement of the Amortization Period.

“Tranche” is defined in Section 2.04.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
in the United States. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and Section,
Schedule and Exhibit references contained in this Agreement are references to
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” means “including without limitation.”

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

7



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF SERIES 2007-1 NOTES

SECTION 2.01. Purchase and Transfer of Series 2007-1 Notes.

(a) On the terms and subject to the conditions set forth in this Agreement, the
Indenture and the Series Supplement, and in reliance on the covenants,
representations and agreements set forth herein and therein, on the Closing Date
(i) the Issuer agreed to sell, transfer and deliver to Calyon, as Managing Agent
on behalf of the Purchasers in its Purchaser Group and (ii) Atlantic Asset
Securitization LLC, (“Atlantic”), acting through Calyon as Managing Agent, may,
in its discretion, and Calyon New York Branch, acting through Calyon as Managing
Agent, shall, if Atlantic determines not to so purchase, purchase from the
Issuer, on the date hereof, the Series 2007-1 Note issued to its related
Managing Agent having an aggregate maximum face amount equal to the applicable
Purchaser Group Limit. Without limiting any other provision of this Agreement,
the obligation of any Purchaser to purchase an interest in a Series 2007-1 Note
is subject to the satisfaction of the conditions precedent set forth in
Section 3.01 hereof.

(b) On the Closing Date, the Issuer delivered to Calyon, as Managing Agent on
behalf of the Purchasers in its Purchaser Group, a Series 2007-1 Note, dated as
of the Closing Date, registered in the name of such Managing Agent having a face
amount equal to the Purchaser Group Limit of its Purchaser Group, and duly
authenticated by the Authentication Agent in accordance with the provisions of
the Indenture against delivery by such Managing Agent, on behalf of the
Purchasers in the related Purchaser Group, to the Issuer of such Purchaser
Group’s Pro Rata Share of the Initial Series Outstanding Amount.

(c) On the Effective Restatement Date, concurrently with the effectiveness of
the Assignment and Acceptance Agreement dated as of such date, Calyon will
deliver to the Indenture Trustee for cancellation the Series 2007-1 Note issued
on the Closing Date, and the Indenture Trustee will authenticate and deliver to
each Managing Agent (including Calyon) party hereto, on behalf of the Purchasers
in its Purchaser Group, a Series 2007-1 Note, dated as of the Effective
Restatement Date, registered in the name of such Managing Agent having a face
amount equal to the Purchaser Group Limit of its Purchaser Group, and duly
authenticated by the Authentication Agent in accordance with the provisions of
the Indenture.

SECTION 2.02. Increases and Reductions to the Series Outstanding Amount.

(a) Subject to the terms and conditions set forth in this Agreement and in the
Series Supplement, the Issuer may, in its discretion, at any time during the
Revolving Period deliver to the Indenture Trustee, each Managing Agent and the
Administrative Agent, an Increase Request not less than two Business Days prior
to the applicable Increase Date, provided, that:

(i) after giving effect to such Increase, (A) the Series Outstanding Amount
shall not exceed the Stated Amount at such time; (B) the Pro Rata Share of the
Series Outstanding Amount funded by each Purchaser Group shall not exceed its
Purchaser Group Limit and (C) the portion of the Series Outstanding Amount
funded by any Committed Purchaser shall not exceed its Commitment;

 

8



--------------------------------------------------------------------------------

(ii) the Increase Request shall specify: (A) the proposed date of the requested
Increase, (B) the amount of the requested Increase (which shall be in a minimum
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof or,
such other amounts as may be agreed among the Issuer and the Managing Agents),
(C) the bank account to which the funds from such Increase should be sent and
(D) the requested Rate Type(s); and

(iii) if such Increase would cause the Series 2007-1 Required Asset Amount to be
greater than the Series 2007-1 Allocated Adjusted Aggregate Receivable Balance
as shown on the most recent Receivables Activity Report (or, if less, the Series
2007-1 Allocated Adjusted Aggregate Receivable Balance shown on the most recent
Weekly Activity Report, if applicable), each Managing Agent must have received
an interim servicing report, in a form to be mutually agreed upon by the Issuer
and the Managing Agents, based on the most recently available interim reporting,
which demonstrates that such Increase will not cause a Series 2007-1 Asset
Amount Deficiency to occur.

(b) Subject to the terms and conditions set forth in this Agreement (including
Section 3.02 hereof) and the Series Supplement, on each Increase Date the
Conduit Purchasers in each Purchaser Group, acting through the related Managing
Agent, may (but are not committed to) at the request of the Issuer pursuant to
an Increase Request, fund such Purchaser Group’s Pro Rata Share of the requested
Increase in amounts to be allocated among such Conduit Purchasers by the related
Managing Agent. If any Conduit Purchaser chooses at any time not to fund its
portion of such Purchaser Group’s Pro Rata Share of a requested Increase when
requested by the Issuer, on the applicable Increase Date, the related Committed
Purchasers, acting through the related Managing Agent, shall, subject to the
conditions set forth in Section 3.02 hereof, fund their respective Committed
Percentages of the related Purchaser Group’s Pro Rata Share of the amount of
such Increase. Each funding of a Purchaser Group’s Pro Rata Share of an Increase
shall be paid by the related Purchasers to an account designated by the related
Managing Agent, provided that during a Term-Out Period, any Nonrenewing
Purchaser’s share of such Increase shall be funded from its Term-Out Period
Account in accordance with Section 4.08 of the Series Supplement. Each Managing
Agent shall deliver its Purchaser Group’s Pro Rata Share of the amount of each
Increase to the Issuer in U.S. Dollars in immediately available funds by 1:00
p.m. (New York City time) on the related Increase Date to an account designated
by the Issuer prior to the Increase Date. Each Increase funded by the Purchasers
hereunder shall represent an increase in the Series Outstanding Amount. Each
Managing Agent shall provide prompt notice to the Issuer and each other Managing
Agent if any Conduit Purchaser in its Purchaser Group elects not to fund its
share of any Increase.

 

9



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth in the Series Supplement, at
any time during the Revolving Period, in addition to the optional redemption
provisions set forth in Section 7.01 of the Series Supplement, the Issuer shall
have the right to reduce the Series Outstanding Amount by at least $10,000,000
(or such other amounts as may be agreed among the Issuer and the Managing
Agents) by causing Series 2007-1 Collections to be allocated to the Series
2007-1 Principal Subaccount for application towards principal payments of the
Series 2007-1 Notes; provided, that (i) the Issuer shall give at least two
(2) Business Days prior written notice to the Managing Agents, the
Administrative Agent and the Indenture Trustee in respect of such reduction;
(ii) such reduction of the Series Outstanding Amount shall be applied to reduce
the outstanding principal amount of the Series 2007-1 Note held by each
Purchaser Group ratably in accordance with its Pro Rata Share and (iii) unless
the date of such reduction is a Distribution Date, the Issuer shall pay to the
Managing Agents (for the account of the Purchasers in the related Purchaser
Group), the amount of any funding losses incurred by the Purchasers in
connection with such reduction in accordance with Section 2.09 of this
Agreement.

SECTION 2.03. Calculation and Payment of Interest and Fees.

(a) Each Managing Agent shall, on or prior to the first day of each Interest
Period, notify the Indenture Trustee and the Servicer of the Series 2007-1
Tranche Rate which will be applicable to each Tranche during such Interest
Period and Managing Agent shall, no later than the Business Day preceding the
next Determination Date, notify such parties of the total interest to be paid
for each such Tranche and the total Monthly Program Fees to be paid to its
Purchaser Group on the relevant Distribution Date.

(b) Interest on each Tranche during each Interest Period shall accrue at the
applicable Series 2007-1 Tranche Rate for such Interest Period and all accrued
and unpaid interest on each Tranche shall be payable on each Distribution Date
in accordance with the terms of the Series Supplement. Interest with respect to
any Tranche due but not paid on any Distribution Date will be due on the next
succeeding Distribution Date together with Additional Interest as calculated in
accordance with the terms of the Series Supplement.

(c) The Issuer shall pay to each Managing Agent, for the account of the
Purchasers in the related Purchaser Group, the Facility Fee and Program Fee
pursuant to the Fee Letter. The Facility Fee and the Program Fee will constitute
“Monthly Program Fees” as defined in the Series Supplement and shall be due and
payable on each Distribution Date pursuant to Section 4.04 of the Series
Supplement.

SECTION 2.04. Tranches.

(a) Each funding made by the Purchasers in the same Purchaser Group on any
Increase Date having one Rate Type shall be referred to herein as a “Tranche”.
The Issuer shall select the Rate Type(s) to apply to each Tranche for the
related Interest Period in the related Increase Request; provided, however, that

(i) the selection of such Rate Type(s) shall be subject to the approval of each
Managing Agent in its sole and absolute discretion;

(ii) if any Managing Agent notifies the Issuer and the Servicer that a CP
Disruption has occurred, the Eurodollar Rate shall automatically apply to any CP
Tranche from and after such notice until such Managing Agent notifies the Issuer
and the Servicer that such CP Disruption has ceased (it being agreed that each
Managing Agent shall give the Issuer and the Servicer prompt notice that any
such CP Disruption has ceased); and

 

10



--------------------------------------------------------------------------------

(iii) any portion of the Series Outstanding Amount that is not allocated to a CP
Tranche shall be a Eurodollar Tranche unless: (A) on or prior to the first day
of the next related Interest Period, such Managing Agent has given the Issuer
and the Servicer notice that a Eurodollar Rate Disruption Event has occurred and
such Managing Agent shall not have subsequently notified the Servicer and the
Issuer that such Eurodollar Rate Disruption Event no longer exists (it being
agreed that each Managing Agent shall give the Issuer and the Servicer prompt
notice that any such Eurodollar Rate Disruption Event no longer exists);
(B) such Managing Agent did not receive notice that such Tranche was to be a
Eurodollar Tranche by 11:00 A.M. (New York City time) on the second Business Day
preceding the first day of such Interest Period; or (C) the Outstanding Tranche
Amount of such Tranche is less than $1,000,000, in any of which events such
Tranche shall be a Base Rate Tranche.

The Administrative Agent shall promptly, upon the request of any party, notify
each Managing Agent, the Issuer and the Servicer of the Eurodollar Rate
applicable to any Eurodollar Tranche or the Alternate Base Rate applicable to
any Base Rate Tranche.

(b) The Managing Agents may at any time after the occurrence and during the
continuance of any Amortization Event, or at any time after the Amortization
Period has commenced either (i) divide any Tranche into two or more Tranches
having an aggregate Outstanding Tranche Amount equal to the Outstanding Tranche
Amount of such divided Tranche, or (ii) combine any two or more Tranches into a
single Tranche having an Outstanding Tranche Amount equal to the aggregate of
the Outstanding Tranche Amounts of such Tranches; provided, however, that no
Tranche owned by any Conduit Purchaser may be combined with a Tranche owned by
any other Purchaser and no Tranche held by the Committed Purchasers in any
Purchaser Group may be combined with any Tranche held by the Committed
Purchasers in any other Purchaser Group; and provided further that if any such
Tranche is requested to become a Eurodollar Tranche, such notice must be
received at least two Business Days’ prior to the last day of the Tranche Period
for such Tranche.

SECTION 2.05. Reductions and Increases to Stated Amount.

(a) The Issuer may at any time, upon at least two (2) Business Days’ prior
written notice to each Managing Agent, the Indenture Trustee and the
Administrative Agent, such notice to be in the form of Exhibit C hereto,
terminate in whole or reduce in part the Stated Amount; provided, however, that
each partial reduction shall (i) be in an amount equal to $5,000,000 or an
integral multiple thereof, (ii) reduce each Purchaser Group Limit hereunder
ratably in accordance with the respective Purchaser Group’s Pro Rata Share of
such reduction to the Stated Amount and (iii) reduce each Committed Purchaser’s
Commitment ratably within their respective Purchaser Group in accordance with
each Committed Purchaser’s Committed Percentage.

 

11



--------------------------------------------------------------------------------

(b) The Issuer may, from time to time upon at least thirty (30) days’ prior
written notice to each Managing Agent, the Indenture Trustee and the
Administrative Agent, request an increase to the Stated Amount. Each such notice
shall be substantially in the form of Exhibit D hereto (each a “Stated Amount
Increase Notice”) and shall specify (i) the proposed date such increase shall
become effective, (ii) the proposed amount of such increase, which amount shall
be at least $25,000,000; (iii) the identity of the Purchaser Group(s) (and
members thereof) whose Purchaser Group Limit(s) will be increased in connection
therewith; (iv) the identity of all Committed Purchasers in such Purchaser Group
and the amount of their respective Commitments after giving effect to such
increase in the Stated Amount; and (v) a recalculation of the Pro Rata Shares
which will become effective upon such increase in the Stated Amount. No such
increase shall become effective unless and until (x) either (i) the Commitments
of the Committed Purchasers in such Purchaser Group have been increased by the
amount of such increase in the Stated Amount, as evidenced by the Managing Agent
for such Purchaser Group and each of the Purchasers in such Purchaser Group
executing such Stated Amount Increase Notice or (ii) one or more additional
Purchaser Groups have become parties to this Agreement by executing a joinder
agreement in form and substance reasonably acceptable to the Required Managing
Agents and the Issuer. Notwithstanding anything to the contrary set forth
herein, nothing contained in this Agreement shall constitute a commitment on the
part of any Purchaser hereunder to agree to any such increase, or to assume or
increase any obligation to the Issuer at any time.

SECTION 2.06. Increased Costs. If, after the date hereof due to either the
introduction of or any change in, or in the interpretation of, (i) any law or
regulation by the Governmental Authority that promulgated or administers
compliance with such law or regulation (other than laws or regulations with
respect to income taxes, branch profits or franchise taxes based on income or
gross receipts) or (ii) any guideline or request from any central bank or other
Governmental Authority or similar agency, including, without limitation, the
Financial Accounting Standards Board (“FASB”) or any comparable entity (whether
or not having the force of law), any reserve or deposit or similar requirement
shall be imposed, modified or deemed applicable, any basis of taxation shall be
changed (other than as a result of a change in laws and regulations with respect
to income tax branch profits or franchise taxes) or any other condition shall be
imposed, and there shall be any increase in the cost to any Owner of making,
funding, or maintaining the principal outstanding under, a Series 2007-1 Note or
in the cost to any Owner of agreeing to make, fund, or maintain any principal
outstanding under, a Series 2007-1 Note, then the Issuer shall from time to
time, upon demand by any such Owner, by the submission of the certificate
described below, pay to such Owner, additional amounts sufficient to compensate
such Owner for such increased cost; provided, however, that before making any
such demand, such Owner has agreed to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to take such steps
(including the designation of a different applicable lending office) as would
avoid the need for, or reduce the amount of, such additional cost and would not,
in the judgment of such Owner, be otherwise disadvantageous to such Owner. A
certificate setting forth in reasonable detail the reasons for and the amount of
such increased cost submitted to the Issuer and the Indenture Trustee by the
relevant Owner, or the related Managing Agent on behalf of such Owner, shall be
conclusive and binding for all purposes, absent manifest error.

 

12



--------------------------------------------------------------------------------

SECTION 2.07. Increased Capital. If any Owner determines that compliance with
any law or regulation or any guideline or request or any written interpretation
from any central bank or other Governmental Authority or similar agency,
including, without limitation, FASB or any comparable entity (whether or not
having the force of law) which is introduced, implemented or received by such
Owner after the date hereof, affects or would affect capital adequacy or the
amount of capital required or expected to be maintained by such Owner or any
corporation controlling such Owner and that the amount of such capital is
increased as a result of the existence of this Agreement, the Series Supplement
or the obligations of a Liquidity Provider under a Liquidity Provider Agreement
or the obligations of a Program Support Provider under a Program Support
Agreement, or has or would have the effect of reducing such Owner’s rate of
return on capital then, upon demand by any such Owner, by the submission of the
certificate described below, the Issuer shall pay to such Owner, from time to
time, as specified by such Owner, additional amounts sufficient to compensate
such Owner in light of such circumstances, to the extent that such Owner
reasonably determines such increase in capital to be allocable to a Series
2007-1 Note or the existence of this Agreement, the Series Supplement, any
Liquidity Provider’s obligations under a Liquidity Provider Agreement or any
Program Support Provider’s obligations under a Program Support Agreement. In
determining such amounts, such Owner may use any reasonable averaging and
attribution methods, consistent with the averaging and attribution methods
generally used by such Owner in connection with commitments of that type. A
certificate as to such amounts submitted to the Issuer and the Indenture Trustee
by the relevant Owner, or by the related Managing Agent on behalf of such Owner,
setting forth the basis therefor and calculation thereof in reasonable detail,
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.08. Taxes.

(a) All payments made by the Issuer under this Agreement, the Series Supplement,
the Fee Letter and any Series 2007-1 Note to or for the benefit of a Series
2007-1 Noteholder, the Administrative Agent or any Owner shall be made, to the
extent allowed by law, free and clear of, and without deduction or withholding
for or on account of, any present or future taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority having taxing
authority (excluding income taxes, branch profits or franchise taxes based on
income or gross receipts) imposed on such Person as a result of any present or
former connection between the jurisdiction of the government or taxing authority
imposing such tax or any political subdivision or taxing authority thereof or
therein and such Person (other than any connection arising solely from such
Person having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement, the Series Supplement or a Series
2007-1 Note or any other related document to which such Person is a party) (all
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld from any amounts payable to or under the Series 2007-1 Note, (i) the
sum payable by the Issuer shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.08), the relevant Person receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Issuer shall make such deductions, and (iii) the Issuer shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law.

(b) In addition, the Issuer agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to any Liquidity Provider
Agreement (hereinafter “Other Taxes”).

 

13



--------------------------------------------------------------------------------

(c) Subject to the provisions set forth in this Section 2.08, the Issuer will
indemnify each Purchaser, the Administrative Agent and each Owner for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.08) paid by such Purchaser, the Administrative Agent and each Owner
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, provided, that such Purchaser, the Administrative Agent
or such Owner, in making a demand for indemnity, shall provide the Issuer with a
certificate from the relevant taxing authority or from a responsible officer of
such Person stating or otherwise evidencing that such Person has made payment of
such Taxes or Other Taxes and will provide a copy of or extract from
documentation, if available, furnished by such taxing authority evidencing
assertion or payment of such Taxes or Other Taxes. Whenever any Taxes are
payable by the Issuer, within 30 days thereafter the Issuer shall send to the
applicable Purchaser, the Administrative Agent and any applicable Owner a
certified copy of an original official receipt received by the Issuer showing
payment thereof. If the Issuer fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the applicable Purchaser, the
Administrative Agent and any applicable Owner the required receipts or other
required documentary evidence, the Issuer shall indemnify such Person for any
incremental Taxes, interest or penalties that such Person is legally required to
pay as a result of any such failure. The agreements in this subsection shall
survive the termination of this Agreement, the Series Supplement and the payment
of the Series 2007-1 Notes.

(d) On or before the date it becomes a Series 2007-1 Noteholder (and, so long as
it may properly do so, periodically thereafter, as may be required by applicable
law, to keep forms up to date), any Series 2007-1 Noteholder that is organized
under the laws of a jurisdiction outside the United States of America shall
deliver to the Indenture Trustee and the Paying Agent any certificates,
documents or other evidence that shall be required by the Internal Revenue Code
or Treasury Regulations issued pursuant thereto to establish its exemption from
existing United States federal withholding requirements, including (i) two
original copies of Internal Revenue Service Form W-8 BEN or Form W-8-ECI or
successor applicable form, properly completed and duly executed by such Series
2007-1 Noteholder certifying that it is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes.

(e) If any such Series 2007-1 Noteholder does not comply with Section 2.08(d),
amounts payable to such Series 2007-1 Noteholder under this Section 2.08 shall
be limited to amounts that would have been payable under this section if such
Series 2007-1 Noteholder had so complied.

(f) All Taxes and Other Taxes owing under this Section 2.08 shall be payable in
accordance with Section 7.11.

 

14



--------------------------------------------------------------------------------

SECTION 2.09. Funding Losses.

(a) If, for any reason, a principal payment with respect to any CP Tranche or
any Eurodollar Tranche shall occur on any date which is not the last day of the
applicable Interest Period, the Issuer shall compensate each Purchaser, upon
demand, for all funding losses by paying to such Purchaser an amount equal to
the sum of (i) the amount of interest which would have accrued on the relevant
Tranche but for such prepayment through the last day of the relevant Interest
Period less the interest earned by such Purchaser by investing such funds in
investments permissible (in the case of the Conduit Purchaser) for the
commercial paper program of the Conduit Purchaser and (ii) all reasonable
out-of-pocket expenses which such Purchaser may sustain or incur as a
consequence of such prepayment. Such amounts shall be payable by the Issuer
pursuant to Section 4.01(c) of the Series Supplement.

(b) In addition to the foregoing, the Issuer shall compensate each Owner, upon
its written demand, for all losses, expenses and liabilities on account of any
liquidation or reemployment of deposits or other funds acquired by such party to
make, fund or maintain a Tranche, (i) if by reason of the acts or omissions of
the Issuer, the funding of any CP Tranche or Eurodollar Tranche does not occur
on a date specified therefor in the relevant funding request; (ii) if for any
reason any payment, prepayment or conversion of principal of any CP Tranche or
Eurodollar Tranche occurs on a date which is not the last day of the Interest
Period for such Tranche or (iii) as a consequence of any required conversion of
any CP Tranche or Eurodollar Tranche to a Tranche for which interest is
calculated at another Rate Type prior to the last day of the Interest Period for
the relevant Tranche. A certificate setting forth in reasonable detail the
reasons for and the amount of such demand submitted to the Issuer by such Owner,
shall be conclusive and binding for all purposes, absent manifest error. Such
amounts shall be payable by the Issuer pursuant to Section 4.01(c) of the Series
Supplement.

SECTION 2.10. Nonrecourse Obligations. Notwithstanding any provision in any
other Section of this Agreement to the contrary, the obligation of the Issuer to
pay any amounts payable to a Purchaser or any other Owner pursuant to Sections
2.06, 2.07, 2.08, 2.09, 5.02 and 7.08 of this Agreement shall be without
recourse to the Issuer (or its assignee, if applicable), the Servicer (or any
Person acting on behalf of any of them), the Indenture Trustee or any other
Owner or any affiliate, officer or director of any of them, and the obligation
of the Issuer to pay any amounts hereunder shall be limited solely to the
application of Pool Collections and other amounts (collectively, the “Available
Amounts”) required to be distributed to the Managing Agents, on behalf of the
related Purchasers, in the Indenture and the Series Supplement, to the extent
that such amounts are available for distribution. In the event that amounts
payable to a Purchaser or any other Owner pursuant to this Agreement exceed the
Available Amounts, the excess of the amounts due hereunder (and subject to this
Section 2.10) over the Available Amounts paid shall not constitute a “claim”
under Section 101(5) of the Federal Bankruptcy Code against the applicable party
until such time as such party has Available Amounts.

SECTION 2.11. Extension of Term. (a) The Issuer may, at any time during the
period which is no more than sixty (60) days or less than forty-five (45) days
immediately preceding the Commitment Termination Date (as such Termination Date
may have previously been extended pursuant to this Section 2.11), request that
the then applicable Commitment Termination Date (the “Existing Termination
Date”) be extended for an additional period of 364 days. Any such request shall
be in writing and delivered to each Managing Agent, and shall be

 

15



--------------------------------------------------------------------------------

subject to the following conditions: (a) at no time will any Committed
Purchaser’s Commitment have a remaining term of more than 364 days (or if less,
the number of days remaining between the Existing Termination Date and the
Program Termination Date) and, if any such request would result in any Committed
Purchaser’s Commitment having a remaining term of more than 364 days or
extending beyond the Program Termination Date, such request shall be deemed to
have been made for such number of days so that, after giving effect to such
extension on the date requested, such remaining term will not exceed 364 days
and will not extend beyond the Program Termination Date, and (b) none of the
Committed Purchasers shall have any obligation to extend the Commitment
Termination Date at any time. Each Managing Agent will (on behalf of the related
Committed Purchasers) respond to any such request by providing a response to the
Issuer, the Servicer and each other Managing Agent not later than thirty
(30) days prior to the Existing Termination Date, provided, that a failure by
any Managing Agent to respond on or before the thirtieth day prior to the
Existing Termination Date shall be deemed to be a rejection of the requested
extension.

(a) If fewer than 100% of the Managing Agents have consented to the proposed
extension of the Existing Termination Date, then a Term-Out Period shall be
deemed to have commenced with respect to each Nonrenewing Group and: (i) on or
before the Existing Termination Date, the Issuer shall establish with the
Indenture Trustee or its nominee in the name of the Indenture Trustee for the
benefit of the Nonrenewing Group, a Term-Out Period Account; (ii) each Committed
Purchaser which is a member of such Nonrenewing Group shall, and hereby
severally agrees to, purchase from each Conduit Purchaser within such
Nonrenewing Group such Committed Purchaser’s Commitment Percentage times the
outstanding CP Tranches of such Conduit Purchaser for a purchase price equal to
the full outstanding amount thereof plus accrued and unpaid interest thereon;
(iii) each such Conduit Purchaser hereby agrees to sell such CP Tranches to such
Committed Purchasers on the terms set forth in the immediately preceding clause;
and (iv) each Committed Purchaser which is a member of such Nonrenewing Group
shall, and each such Committed Purchaser hereby severally agrees to, fund a
deposit into such Term-Out Period Account in an amount equal to such Committed
Purchaser’s Commitment Percentage times the excess of (A) the Purchaser Group
Limit of the Nonrenewing Group over (B) the sum of the Outstanding Tranche
Amounts for each Tranche funded by the Purchasers in such Nonrenewing Group.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to Purchase. The Purchase is subject to the
satisfaction of each of the following conditions on or prior to the Closing Date
(any or all of which (except Section 3.01(e)) may be waived by the Managing
Agents in their sole and absolute discretion:

(a) The Managing Agents shall have received on or before the date hereof each of
the items listed on Schedule I hereto, each (unless otherwise indicated) dated
the date hereof, in form and substance reasonably satisfactory to the Managing
Agents;

 

16



--------------------------------------------------------------------------------

(b) The Series Supplement shall have become effective in accordance with its
terms;

(c) All of the conditions precedent set forth in the Indenture to the issuance
of the Series 2007-1 Notes shall have been satisfied and all of the terms,
covenants, agreements and conditions of this Agreement, the Indenture, the
Series Supplement and each other Transaction Document to be complied with and
performed by Cartus, CFC, the Issuer, the Transferor, the Servicer, Realogy or
the Indenture Trustee, as the case may be, by the date hereof shall have been
complied with or otherwise waived by the Managing Agents;

(d) Each of the representations and warranties of Cartus, CFC, the Issuer, the
Transferor, the Servicer, Realogy or the Indenture Trustee made in this
Agreement, the Indenture, the Series Supplement and each other Transaction
Document shall be true and correct in all material respects as of the date
hereof as though made as of such time (except to the extent that they expressly
relate to an earlier or later time);

(e) No Amortization Event, Servicer Default or Event of Default or event that
with the giving of notice or lapse of time or both would constitute such an
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to the Purchase);

(f) Immediately after giving effect to the Purchase, no Series 2007-1 Asset
Amount Deficiency shall exist and be continuing;

(g) All fees required to be paid on or prior to the date hereof in accordance
with the Fee Letter and the Administrative Agent Fee Letter shall have been paid
in full in accordance with the terms thereof; and

(h) Each Managing Agent shall have received a written confirmation from each of
the Rating Agencies that the Purchase hereunder will not result in a downgrade
or withdrawal of the rating of the Commercial Paper Notes of the Conduit
Purchasers in the related Purchaser Group or shall have confirmed to the
Administrative Agent that no such written confirmation from the Rating Agencies
is necessary to maintain such rating.

SECTION 3.02. Conditions Precedent to each Increase. The funding of any Increase
under this Agreement shall be subject to the satisfaction, as of the applicable
Increase Date, of each of the following conditions:

(a) Each of the representations and warranties of Cartus, CFC, the Issuer, the
Transferor, the Servicer, Realogy or the Indenture Trustee made in this
Agreement, the Indenture, the Series Supplement and each other Transaction
Document shall be true and correct in all material respects as of the date
hereof as though made as of such time (except to the extent that they expressly
relate to an earlier or later time); and

(b) No Amortization Event, Servicer Default or Event of Default or event that
with the giving of notice or lapse of time or both would constitute such an
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to such Increase); and

 

17



--------------------------------------------------------------------------------

(c) Immediately after giving effect to such Increase, no Series 2007-1 Asset
Amount Deficiency shall exist and be continuing; and

(d) Each of this Agreement, the Series Supplement, the Series 2007-1 Notes and
each other Transaction Document shall remain in full force and effect; and

(e) Each Managing Agent shall have received such other approvals, documents,
agreements, certificates or opinions as they may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Issuer. Each of the
representations and warranties made by the Issuer as of the Closing Date
pursuant to the Indenture and the Series Supplement is incorporated herein by
reference for the benefit of the Purchasers, the Managing Agents and the
Administrative Agent. In addition, the Issuer hereby represents and warrants to
the Purchasers, the Managing Agents and the Administrative Agent as of the
Closing Date and each date of any Increase that:

(a) The Series 2007-1 Notes have been duly and validly authorized, and when duly
executed and authenticated in accordance with the terms of the Indenture and the
Series Supplement, and when duly delivered to and paid for by the Purchasers in
accordance with this Agreement, will be duly and validly issued and outstanding
and will be entitled to the benefits of the Indenture, the Series Supplement and
this Agreement.

(b) Each of the Indenture, the Series Supplement and, assuming the due
authorization, execution and delivery by each of the other parties thereto, this
Agreement and the Series Supplement, is in full force and effect and no default
or other event or circumstance has occurred thereunder or in connection
therewith that could result in the termination of any such agreement or any
other interruption of the ongoing performance of the obligations by the Issuer
under each such agreement.

(c) Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 7.05 and their compliance with the agreements
set forth therein, it is not necessary, in connection with the offer, sale and
delivery of the Series 2007-1 Notes to the Purchasers, to register the Series
2007-1 Notes under the Securities Act or to qualify the Indenture or the Series
Supplement under the Trust Indenture Act of 1939, as amended;

(d) The Issuer is a limited liability company duly formed and validly existing
in good standing under the laws of the State of Delaware and has full power and
authority to own its properties and to conduct its business as such properties
are presently owned and as such business is presently conducted, is qualified to
do business and is in good standing as a foreign limited liability company and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualification, licenses or approvals and in which the failure so to qualify or
to obtain such licenses and approvals or to preserve and maintain such
qualification, licenses or approvals could reasonably be expected to give rise
to a Material Adverse Effect;

 

18



--------------------------------------------------------------------------------

(e) The Issuer (i) has all necessary limited liability company power and
authority (A) to execute and deliver this Agreement, the Series 2007-1 Notes,
the Series Supplement and the other Transaction Documents to which it is a party
and (B) to perform its obligations under this Agreement, the Series 2007-1
Notes, the Series Supplement and the other Transaction Documents to which it is
a party and (ii) has duly authorized by all necessary action the execution,
delivery and performance by it of, and the consummation by it of the
transactions provided for in, this Agreement, the Series 2007-1 Notes, the
Series Supplement and the other Transaction Documents to which it is a party.
Each of this Agreement, the Series 2007-1 Notes and the Series Supplement
constitute the legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with its terms, except (A) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (B) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(f) The execution, delivery and performance by it of, and the consummation by it
of the transactions contemplated by, this Agreement, the Series 2007-1 Notes,
the Series Supplement and the other Transaction Documents to which it is a
party, and the fulfillment by it of the terms hereof and thereof, will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under
(A) the certificate of formation or the limited liability company agreement of
the Issuer or (B) any material indenture, loan agreement, mortgage, deed of
trust, or other agreement or instrument to which the Issuer is a party or by
which it or any of its respective properties is bound, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) on any of the
Pledged Assets pursuant to the terms of any such material indenture, loan
agreement, mortgage, deed of trust, or other material agreement or instrument
other than this Agreement and the other Transaction Documents or (iii) conflict
with or violate any federal, state, local or foreign law (including without
limitation, Environmental Laws) or any decision, decree, order, rule or
regulation applicable to the Issuer or of any Governmental Authority having
jurisdiction over the Issuer, which conflict or violation described in this
clause (iii), individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(g) (i) There is no action, suit, proceeding or investigation pending or, to the
best knowledge of the Issuer, threatened, against the Issuer before any
Governmental Authority and (ii) the Issuer is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement, the Series 2007-1
Notes, the Series Supplement or any other Transaction Document, (B) seeks to
prevent the consummation of any of the transactions contemplated by this
Agreement, the Series 2007-1 Notes, the Series Supplement or any other
Transaction Document, (C) seeks any determination or ruling that, in the
reasonable judgment of the Issuer, would materially and adversely affect the
performance by the Issuer of its obligations under this Agreement, the Series
2007-1 Notes, the Series Supplement or any other Transaction Document or the
validity or enforceability of this Agreement, the Series 2007-1 Notes, the
Series Supplement or any other Transaction Document or (D) individually or in
the aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(h) Except where the failure to obtain or make such authorization, consent,
order, approval or action could not reasonably be expected to have a Material
Adverse Effect, all authorizations, consents, orders and approvals of, or other
actions by, any Governmental Authority that are required to be obtained by the
Issuer in connection with the due execution, delivery and performance by the
Issuer of this Agreement, the Series 2007-1 Notes, the Series Supplement or any
other Transaction Document to which it is a party and the consummation by the
Issuer of the transactions contemplated by this Agreement, the Series 2007-1
Notes, the Series Supplement and the other Transaction Documents to which it is
a party have been obtained or made and are in full force and effect.

(i) The Issuer is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended;

(j) On and immediately after the Closing Date, the Issuer (after giving effect
to the issuance of the Series 2007-1 Notes) will remain Solvent.

(k) No proceeds of the Purchase or any Increase hereunder will be used (i) for a
purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

(l) As of the Closing Date and as of each Increase Date, unless otherwise
previously disclosed to the Managing Agents, the written information furnished
by the Issuer pursuant to or in connection with any Transaction Document or any
transaction contemplated herein or therein was, as of the date originally
furnished, true and correct in all material respects and not otherwise
materially misleading.

ARTICLE V

COVENANTS AND INDEMNITIES

SECTION 5.01. Covenants of the Issuer and Servicer. Unless the Managing Agents
shall otherwise consent in writing:

(a) Each of the Issuer and the Servicer will perform and observe for the benefit
of the Owners each of the covenants and agreements required to be performed or
observed by it in the Transaction Documents to which it is a party.

(b) The Servicer hereby covenants and agrees to furnish to each Managing Agent:
(i) promptly after the execution thereof, copies of all amendments of and
waivers with respect to the Transaction Documents and (ii) copies of all
financial and other reports that the Servicer is required to furnish pursuant to
Sections 3.07(c), 3.08 and 3.09 of the Transfer and Servicing Agreement.

 

20



--------------------------------------------------------------------------------

(c) The Issuer hereby covenants and agrees to furnish or cause to be furnished
to each Managing Agent:

(i) as soon as available and in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of Realogy, copies of the
unaudited consolidated balance sheets of Realogy and its consolidated
subsidiaries, the related unaudited statements of cash flow for Realogy and the
related unaudited statements of earnings and stockholders’ equity of Realogy in
each case for such fiscal quarter and for the period from the beginning of such
fiscal year through the end of such fiscal quarter and certified by the chief
financial officer or a vice president responsible for financial administration
of Realogy, all of the foregoing to be prepared in conformity with GAAP applied
consistently throughout the periods reflected therein (subject to normal
year-end adjustments and without footnote disclosures);

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of Realogy, copies of the consolidated balance sheet of Realogy and
its consolidated subsidiaries as at the end of such fiscal year and the related
statements of earnings and cash flows and stockholders’ equity of Realogy and
its consolidated subsidiaries for such fiscal year, setting forth in each case
in comparative form the corresponding figures for the preceding fiscal year and
prepared in conformity with GAAP applied consistently throughout the periods
reflected therein, certified by independent certified public accountants of
nationally recognized standing in the United States of America as shall be
selected by Realogy;

(iii) promptly after the filing thereof, and concurrently with the delivery to
any creditors of Realogy, copies of all reports on Form 8-K which Realogy files
with the Securities and Exchange Commission or any national securities exchange;

(iv) as soon as available and in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of Cartus, copies of the
unaudited consolidated balance sheets of Cartus and its consolidated
subsidiaries and copies of the statements of earnings of Cartus and its
consolidated subsidiaries, in each case for such fiscal quarter and for the
period from the beginning of such fiscal year through the end of such fiscal
quarter and certified by the chief financial officer or controller of Cartus,
all of the foregoing to be prepared in accordance with Cartus’s customary
management accounting practices as in effect on the date hereof and need not be
prepared in conformity with GAAP; and

(v) as soon as available and in any event within 120 days after the end of each
fiscal year of Cartus, copies of the unaudited balance sheet and copies of the
statements of earnings of Cartus and its consolidated subsidiaries, in each case
certified by the chief financial officer or controller of Cartus, all of the
foregoing to be prepared in accordance with Cartus’s customary management
accounting practices as in effect on the date hereof and need not be prepared in
conformity with GAAP.

As long as Realogy is required or permitted to file reports under the Securities
Exchange Act of 1934, as amended, a copy of its report on Form 10-K shall
satisfy the requirements of Section 5.01(c)(ii) of this Agreement and a copy of
its report on Form 10-Q shall satisfy the requirements of Section 5.01(c)(i) of
this Agreement. Information required to be delivered pursuant to
Section 5.01(c)(i), (ii) and (iii) shall be deemed to have been delivered on the
date on which it has been posted on (i) Realogy’s website on the Internet at
www.realogy.com or (ii) sec.gov/edgar/searchedgar/webusers.htm.

 

21



--------------------------------------------------------------------------------

(d) The Servicer shall prepare and deliver to each Managing Agent, (i) a copy of
each Receivables Activity Report and, if applicable, each Weekly Activity
Report, prepared and delivered by the Servicer pursuant to the Transfer and
Servicing Agreement, together with a certificate of a vice president responsible
for financial administration of the Servicer to the effect that, to the
knowledge of the Servicer, no Amortization Event or event or circumstance which,
with the giving of notice or the passage of time or both, would constitute an
Amortization Event shall have occurred and be continuing (which certification
may be made directly on such Receivables Activity Report or Weekly Activity
Report, as applicable) or, if any such event shall have occurred and be
continuing, specifying in reasonable detail the nature thereof and the action,
if any, taken or proposed to be taken by the Servicer with respect thereto.

(e) The Issuer shall furnish to the Managing Agents:

(i) promptly, and in any event within one (1) Business Day, after the Issuer
obtains knowledge of the occurrence of any Amortization Event, or event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Amortization Event, a written statement of an Authorized
Officer of the Issuer describing such event and the action, if any, that such
Person proposes to take with respect thereto, in each case in reasonable detail;

(ii) notice of the occurrence of any event or events which have had or would
reasonably be expected to have a material adverse effect on the condition or
operations, financial or otherwise, of any of Cartus, CFC, the Transferor, the
Issuer or the Servicer;

(iii) copies of each report (including, without limitation, each Receivables
Activity Report), notice, opinion of counsel, officer’s certificate or financial
statement delivered or required to be delivered by the Issuer to any Person
(including, without limitation, any Applicable Series Enhancer) under the
Transaction Documents, at the time the Issuer delivers or is required to deliver
the same thereunder, and

(iv) promptly upon request by any Managing Agent, such other information,
documents, records or reports with respect to the Pledged Assets, the
Transaction Documents or the condition or operations, financial or otherwise, of
any of Cartus, CFC, the Transferor, the Issuer, the Servicer or Realogy as any
Managing Agent may from time to time reasonably request.

(f) The Servicer shall furnish to the Managing Agents:

(i) promptly, and in any event within one (1) Business Day, after the Servicer
obtains knowledge of the occurrence of any Amortization Event, or event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Amortization Event, a written statement of an Authorized
Officer of the Servicer describing such event and the action, if any, that the
Servicer proposes to take with respect thereto, in each case in reasonable
detail;

 

22



--------------------------------------------------------------------------------

(ii) notice of the occurrence of any event or events which have had or would
reasonably be expected to have a material adverse effect on the condition or
operations, financial or otherwise, of the Servicer;

(iii) copies of each report (including, without limitation, each Receivables
Activity Report), notice, opinion of counsel, officer’s certificate or financial
statement delivered or required to be delivered by the Servicer to any Person
(including, without limitation, any Applicable Series Enhancer) under the
Transaction Documents, at the time the Servicer delivers or is required to
deliver the same thereunder, and

(iv) promptly upon request by any Managing Agent, such other information,
documents, records or reports with respect to the Pledged Assets, the
Transaction Documents or the condition or operations, financial or otherwise, of
any of the Servicer or Realogy as any Managing Agent may from time to time
reasonably request.

(g) Upon reasonable prior notice and during regular business hours, the Servicer
will permit independent certified public accountants selected by the
Administrative Agent and which have agreed to follow the scope of an audit
approved by the Required Managing Agents, (i) to examine and make copies of and
abstracts from, and to conduct accounting reviews of, all records, files, books
of account, data bases and information in the possession or under the control of
the Servicer relating to the Receivables and the other Pledged Assets and
(ii) to visit the offices and properties of the Servicer for the purpose of
examining any materials described in the preceding clause (i) and to discuss
matters relating to the Receivables and the other Pledged Assets or the
performance by the Servicer of its obligations under any Transaction Document to
which it is a party with any Authorized Officers of the Servicer having
knowledge of such matters; provided, however, that (A) such audits will occur no
more frequently than twice per year unless a Servicer Default has occurred and
is continuing and (B) after the occurrence of a Servicer Default, the
Administrative Agent and each Managing Agent or their respective agents and
representatives shall be permitted upon reasonable prior notice and during
regular business hours to conduct such audits at any time without any limitation
as to number. The Servicer will pay all costs and expenses reasonably incurred
by such Managing Agent in connection with (i) the first audit in any calendar
year conducted pursuant to this Section 5.01(g) and (ii) if a Servicer Default
has occurred and is continuing, each other audit conducted by or on behalf of
the Administrative Agent or any Managing Agent pursuant to this Section 5.01(g).

(h) The Issuer shall instruct the Indenture Trustee, upon redemption, or payment
in full, of all amounts payable in respect of the Series 2007-1 Notes pursuant
to the terms thereof and of the Indenture, to furnish to the Managing Agents a
notice of such redemption.

 

23



--------------------------------------------------------------------------------

(i) The Issuer shall provide or cause to be provided to each Managing Agent a
complete set of the Transaction Documents and an executed original copy of each
document executed in connection therewith within sixty (60) days after the
Closing Date.

(j) The Transferor shall hold, either directly or indirectly 100% of the
membership interests of the Issuer while the Series 2007-1 Notes are
outstanding. The Transferor shall not sell, pledge or otherwise transfer such
membership interests without the prior written consent of the Required Managing
Agents.

(k) CFC shall hold, either directly or indirectly, 100% of the common stock of
the Transferor while the Series 2007-1 Notes are outstanding. CFC shall not
sell, pledge or otherwise transfer such common stock without the prior written
consent of the Required Managing Agents.

(l) Cartus shall hold, either directly or indirectly, 100% of the common stock
of CFC while the Series 2007-1 Notes are outstanding. Cartus shall not sell,
pledge or otherwise transfer such common stock without the prior written consent
of the Required Managing Agents unless the debt secured by such pledge was
incurred in compliance with Section 7.3(j) of the Purchase Agreement and the
terms of such pledge include provisions to the effect that (i) the pledgee has
no right, title or interest in or to any assets of CFC other than its rights to
receive, as assignee of Cartus, any dividends or other distributions properly
declared and paid or made in respect of CFC’s common stock and (ii) the pledgee
agrees, that it will not: (x) until after the payment in full of the Notes,
exercise any rights it may have under such pledge to foreclose on such stock or
to exercise voting rights with respect thereto, including any rights to
nominate, elect or remove the independent members of the board of directors or
managers of CFC or rights to amend its organizational documents and (y) until
one year and one day after payment in full of the Notes, exercise any rights it
may have to institute a voluntary bankruptcy proceeding on behalf of CFC.

(m) Neither the Issuer nor the Servicer shall waive, modify or amend, or consent
to any waiver, modification or amendment of, any of the terms, provisions or
conditions of any of the Transaction Documents or the Lockbox Agreements or the
form of, and information required to be reported in, the Receivables Activity
Report without the prior written consent of the Required Managing Agents. The
Issuer hereby covenants and agrees to furnish, and to cause CFC and the
Transferor to furnish to each Managing Agent promptly after the execution
thereof, copies of all amendments of and waivers with respect to the Transaction
Documents or the Lockbox Agreements. The Issuer shall not amend its certificate
of formation or limited liability company agreement without the prior written
consent of the Required Managing Agents.

(n) Except as provided in the Fifth Omnibus Amendment, neither the Issuer nor
the Servicer shall consolidate with or merge with or into any other Person or
convey, transfer or sell all or substantially all of its properties or assets to
any other Person without the prior written consent of the Required Managing
Agents.

 

24



--------------------------------------------------------------------------------

(o) Until the Series Outstanding Amount has been reduced to zero, if the
Indenture requires the Issuer to obtain the prior consent of an Applicable
Series Enhancer to any amendment to the Transaction Documents or the taking of
(or refraining from taking) any other action, the Issuer shall not take such
action (or refrain from taking such action) unless it has received the prior
written consent of the Required Managing Agents.

SECTION 5.02. Indemnification. The Issuer shall indemnify and hold harmless each
Owner, the Administrative Agent, each Managing Agent and their respective
officers, directors, employees, agents and representatives (each an “Indemnified
Party” and collectively, the “Indemnified Parties”), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including legal and accounting fees), or disbursements
of any kind or nature whatsoever (collectively, “Losses”) as incurred (payable
promptly upon written request), for or on account of or arising from or in
connection with or otherwise with respect to any breach of any representation or
warranty of the Issuer in this Agreement or in any certificate delivered
pursuant hereto, or for any failure to comply with any Transaction Document, or
failure to maintain a first priority security interest in the Collateral,
excluding however (i) Losses to the extent resulting from the gross negligence
or willful misconduct of the Indemnified Party and (ii) recourse for Receivables
which are uncollectible solely due to the Obligor’s financial inability to pay.
Such Losses shall be payable in accordance with Section 7.11 of this Agreement.

ARTICLE VI

THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

SECTION 6.01. Authorization and Action. Each Purchaser hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and any related agreement,
instrument and document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent reserves the right, in its sole discretion,
but subject to such restrictions as may be set forth with respect to the
Purchasers in this Agreement or any related agreement, instrument or document,
to exercise any rights and remedies under this Agreement or any related
agreement, instrument or document executed and delivered pursuant hereto, or
pursuant to applicable law, and also to agree to any amendment, modification or
waiver of this Agreement or any related agreement, instrument and document, in
each instance, on behalf of the Purchasers. Notwithstanding anything herein or
elsewhere to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or applicable law. The appointment and
authority of the Administrative Agent hereunder shall terminate on the date
after the Amortization Period has commenced on which the Series Outstanding
Amount has been reduced to zero and all other amounts owed by the Issuer under
this Agreement have been paid in full.

SECTION 6.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any Purchaser for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement or any related
agreement, instrument or document except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, the Administrative Agent:
(a) may consult with legal counsel (including counsel for

 

25



--------------------------------------------------------------------------------

the Issuer, the Servicer, any Managing Agent or the Indenture Trustee),
independent public accountants and other experts selected by it and shall not be
liable to the Purchaser for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to the Purchasers and shall not
be responsible to the Purchasers for any statements, warranties or
representations made in or in connection with this Agreement or in connection
with any related agreement, instrument or document; (c) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement or any related agreement,
instrument or document on the part of the Issuer, the Indenture Trustee, the
Servicer or any Purchaser or Managing Agent or to inspect the property
(including the books and records) of the Issuer, the Indenture Trustee, the
Servicer, any Purchaser or any Managing Agent; (d) shall not be responsible to
the Purchasers for the due execution, legality, validity, enforceability,
genuineness or sufficiency of value of this Agreement or any related agreement,
instrument or document; (e) shall not be deemed to be acting as any Purchaser’s
trustee or otherwise in a fiduciary capacity hereunder or in connection with any
related agreement, instrument or document; and (f) shall incur no liability to
any Purchaser under or in respect of this Agreement or any related agreement,
instrument or document by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telex or facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.

SECTION 6.03. Administrative Agent and Affiliates. To the extent that the
Administrative Agent or any of its Affiliates shall become a Series 2007-1
Noteholder, the Administrative Agent or such Affiliate, in such capacity, shall
have the same rights and powers under this Agreement and each related agreement,
instrument and document as would any Purchaser and may exercise the same as
though it were not the Administrative Agent, or such Affiliate, as the case may
be. The Administrative Agent and its Affiliates may generally engage in any kind
of business with the Issuer, the Servicer, the Managing Agents, the Indenture
Trustee, the Transferor, Cartus, CFC, Realogy or any of their respective
Affiliates and any Person who may do business with or own securities of any of
the foregoing, all as if it were not the Administrative Agent or such Affiliate,
as the case may be, and without any duty to account therefor to any Purchaser.

SECTION 6.04. Purchase Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon the Administrative Agent or any of its
Affiliates, and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and to purchase the Series 2007-1 Notes. Each Purchaser also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
of its Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement or any related agreement, instrument or other
document.

SECTION 6.05. Indemnification of the Administrative Agent. The Committed
Purchasers severally agree to indemnify the Administrative Agent, ratably in
accordance with their respective Committed Percentages from time to time, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this

 

26



--------------------------------------------------------------------------------

Agreement or any related agreement, instrument or document or any action taken
or omitted by the Administrative Agent under this Agreement, or any related
agreement, instrument or document; provided, however, that no Committed
Purchaser shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Committed Purchasers severally (to the extent the Administrative Agent is not
reimbursed by the Issuer or the Servicer for such expenses) agree to reimburse
the Administrative Agent, ratably in accordance with their Committed Percentages
from time to time, promptly upon demand, for any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent at the
request or at the direction of the Required Managing Agents in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any related agreement,
instrument or document.

SECTION 6.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days’ notice thereof to the Managing
Agents, the Issuer, the Servicer and the Indenture Trustee and such resignation
shall become effective upon the appointment and acceptance of a successor
Administrative Agent as described below. Upon any such resignation, the Managing
Agents shall have the right to appoint a successor Administrative Agent approved
by the Issuer and the Servicer (which approval will not be unreasonably
withheld, delayed or conditioned). If no successor Administrative Agent shall
have been so appointed by the Managing Agents and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Managing Agents, appoint a successor Administrative Agent approved
by the Issuer and the Servicer (which approval will not be unreasonably
withheld, delayed or conditioned), which successor Administrative Agent shall be
(a) either (i) a commercial bank having a combined capital and surplus of at
least $250,000,000 or (ii) an Affiliate of such bank and (b) experienced in the
types of transactions contemplated by this Agreement. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article VI shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder.

SECTION 6.07. Authorization and Action of Managing Agents. Each Conduit
Purchaser and each Committed Purchaser of each Purchaser Group hereby appoints
and authorizes the Managing Agent with respect to such Purchaser Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement, the Series Supplement, the Indenture and the other related documents
as are delegated to the Managing Agents by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. In furtherance,
and without limiting the generality, of the foregoing, each Conduit Purchaser
and each Committed Purchaser hereby appoints the related Managing Agent as its
agent to execute and deliver all further instruments and documents, and agrees
to take all further action that the

 

27



--------------------------------------------------------------------------------

related Managing Agent may deem necessary or appropriate or that a Conduit
Purchaser or a Committed Purchaser may reasonably request in order to perfect,
protect or more fully evidence the interests of such Purchasers hereunder, or to
enable any of them to exercise or enforce any of their respective rights
hereunder or under the related Series 2007-1 Notes and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.

SECTION 6.08. Successor Managing Agent. A Managing Agent may resign at any time,
effective upon the appointment and acceptance of a successor Managing Agent as
provided below, by giving written notice thereof to each other Managing Agent,
each related Conduit Purchaser, each related Committed Purchaser, the Issuer and
the Servicer. Upon any such resignation, the members of the related Purchaser
Group acting jointly shall appoint a successor Managing Agent. Upon the
acceptance of any appointment as Managing Agent hereunder by a successor
Managing Agent, such successor Managing Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Managing Agent, and the retiring Managing Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Managing Agent’s
resignation hereunder as Managing Agent, the provisions of this Article VI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Managing Agent under this Agreement. The successor Managing
Agent shall promptly notify the Issuer, the Servicer and the Indenture Trustee
of its appointment hereunder.

SECTION 6.09. Payments by a Managing Agent. Unless specifically allocated to a
Conduit Purchaser or a Committed Purchaser pursuant to the terms of this
Agreement, all amounts received by a Managing Agent on behalf of the related
Purchasers shall be paid by such Managing Agent to such Purchasers (at the
account specified in writing to such Managing Agent) on the Business Day
received by such Managing Agent, unless such amounts are received after 2:00
p.m. (New York time) on such Business Day, in which case such Managing Agent
shall use its reasonable efforts to pay such amounts, on such Business Day, but,
in any event, shall pay such amounts not later than 11:00 a.m. (New York time)
the following Business Day.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01. Amendments, Waivers and Consents, Etc. No amendment to or waiver
of any provision of this Agreement nor consent to any departure by the Issuer
therefrom, shall in any event be effective unless the same shall be in writing
and signed by (a) the Issuer and the Required Managing Agents (with respect to
an amendment) or (b) the Required Managing Agents (with respect to a waiver or
consent by them) or the Issuer (with respect to a waiver or consent by it), as
the case may be, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; in each case of
(a) and (b), provided that the Issuer shall have given prior written notice to
the Rating Agencies of each such amendment or waiver, and provided further that,
without the prior written consent of each affected Purchaser, no amendment or
waiver shall: (i) reduce the amount of principal or Monthly Interest that is
payable on account of the Series 2007-1 Notes or delay any scheduled date for
payment thereof; (ii) increase the Stated Amount of the Series 2007-1 Notes

 

28



--------------------------------------------------------------------------------

or the Commitment of any Committed Purchaser hereunder; (iii) modify any yield
protection or indemnity provision which expressly inures to the benefit of the
Owners or its assignees or participants, (iv) modify the calculation of the
Series 2007-1 Required Enhancement Amount or change (directly or indirectly) the
definitions of “Minimum Enhancement Percentage”, “Loss Reserve Ratio”, “Dilution
Reserve Ratio”, “Servicing Reserve Ratio” or “Yield Reserve Ratio” or any
defined term used in such definitions or employed in the calculation of such
amounts, (v) reduce the Fees or amounts owed to any Nonrenewing Purchaser in
respect of its Term-Out Deposit Amounts or delay any scheduled date for payment
thereof, (vi) release the Performance Guarantor for obligations under the
Performance Guaranty or (vii) modify the provisions of this Section 7.01. This
Agreement and the other agreements, instruments and documents executed and
delivered pursuant hereto contain a final and complete integration of all prior
expressions by the parties hereto and thereto with respect to the subject matter
hereof and thereof and shall constitute the entire agreement among the parties
hereto and thereto with respect to the subject matter hereof and thereof,
superseding all prior oral or written understandings.

SECTION 7.02. Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication and communication by facsimile copy) and mailed, telexed,
transmitted or delivered, as to each party hereto, at its address set forth
under its name on Schedule III or at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective, upon receipt, or in the case of delivery
by mail, five (5) days after being deposited in the United States mails, or, in
the case of notice by telex, when telexed against receipt of answer back, or in
the case of notice by facsimile copy, when verbal communication of receipt is
obtained.

SECTION 7.03. No Waiver; Remedies; Rights of Purchasers, Etc. No failure on the
part of the Administrative Agent, the Purchasers, the Managing Agents or the
Issuer to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 7.04. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of, each of
the Issuer, the Administrative Agent, the Purchasers, the Managing Agents and
their respective successors and permitted assigns, subject to the further
provisions of this Section 7.04.

(b) The Issuer shall not assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of the Managing Agents.

(c) Subject to the terms and provisions of the Series Supplement, a Purchaser
may, assign or sell undivided participation interests of its rights and
obligations hereunder or under a Series 2007-1 Note or any interest herein or in
the Series 2007-1 Notes to any Person (including, without limitation, a sale by
any Conduit Purchaser to its related Liquidity Providers or Program Support
Providers). Any assignment or sale of a participation interest by a Purchaser to
a Person (other than a Liquidity Provider or Program Support Provider) pursuant
to this

 

29



--------------------------------------------------------------------------------

Section 7.04(c) shall be effected pursuant to an Assignment and Acceptance
Agreement in substantially the form of Exhibit A hereto. Notwithstanding the
foregoing, a Purchaser shall, so long as no Amortization Event has occurred and
is continuing, obtain the consent of the Issuer (such consent not to be
unreasonably withheld, delayed or conditioned) in connection with an assignment
of its obligations hereunder and under a Series 2007-1 Note to any Person other
than a sale by a Conduit Purchaser to (i) another commercial paper conduit
managed by the related Managing Agent or (ii) any Liquidity Provider or Program
Support Provider.

(d) The Administrative Agent may assign at any time its rights and obligations
hereunder to an Affiliate without the consent of the Purchasers or the Issuer
and such assignment shall be effective upon written notice thereof to the
Purchasers, the Issuer, the Servicer and the Indenture Trustee.

(e) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the date on which all Commitments to fund hereunder have been
terminated and the Series Outstanding Amount has been paid in full; provided,
however, that the rights and remedies with respect to any breach of any
representation and warranty made by the Issuer pursuant to Article V and, the
rights and remedies described in Sections 2.06, 2.07, 2.08, 2.09, 5.02, 7.08,
7.09, 7.11 and 7.12 shall be continuing and shall survive any termination of
this Agreement.

SECTION 7.05. Securities Laws; Series 2007-1 Note as Evidence of Indebtedness.

(a) Each Purchaser hereby acknowledges and agrees and represents and warrants
that the Series 2007-1 Note purchased by it pursuant to this Agreement will be
acquired for investment only and not with a view to any public distribution
thereof nor with any intent of conducting any initial resale thereof under Rule
144A or analogous private offering exemption, and that such Purchaser will not
offer to sell or otherwise dispose of a Series 2007-1 Note so acquired by it (or
any interest therein) in violation of any of the registration requirements of
the Securities Act or any applicable state or other securities laws. Each
Purchaser also acknowledges the restrictions on ownership and transfers set
forth in Section 5.02 of the Series Supplement and agrees to all terms thereof.
Without limiting the foregoing, each Purchaser hereby makes the representations
and warranties and agrees to the covenants required of Noteholders under
Section 5.02 of the Series Supplement.

(b) It is the intent of the Issuer and each Purchaser that, for federal, state,
foreign and local income and franchise tax purposes, the Series 2007-1 Notes
will be indebtedness of the Issuer secured by the Pledged Assets. The Issuer and
each Purchaser agree to treat the Series 2007-1 Notes for purposes of all
federal, state and local income and franchise taxes and for any other tax
imposed on or measured by income as indebtedness of the Issuer.

SECTION 7.06. SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK, OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,

 

30



--------------------------------------------------------------------------------

AND HEREBY (a) IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT;
(b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING; AND (c) IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE
“PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, UNITED STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON
BEHALF OF IT AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND
ANY OTHER PROCESS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS IN CARE OF
THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. EACH PARTY HERETO AGREES TO ENTER INTO ANY AGREEMENT
RELATING TO SUCH APPOINTMENT THAT THE PROCESS AGENT MAY CUSTOMARILY REQUIRE AND
TO PAY THE PROCESS AGENT’S CUSTOMARY FEES UPON DEMAND. AS AN ALTERNATIVE METHOD
OF SERVICE, EACH PARTY HERETO ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 7.02.
NOTHING IN THIS SECTION 7.06 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER PARTY HERETO OR
ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 7.07. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. TO THE EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AMONG
THE ISSUER AND ANY PURCHASER OR THE ADMINISTRATIVE AGENT ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

SECTION 7.08. Costs and Expenses. The Issuer agrees to pay on demand to (i) the
Administrative Agent, each Managing Agent and each Purchaser all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration (including rating agency fees, costs and expenses and all
out-of-pocket costs and expenses incurred in connection with due diligence) of
this Agreement, the Series Supplement, the Liquidity Provider Agreements and the
other documents to be delivered by the Issuer or each Purchaser in connection
herewith and therewith, including, without limitation, the reasonable

 

31



--------------------------------------------------------------------------------

fees and out-of-pocket expenses of counsel for each of the Administrative Agent,
each Purchaser and Liquidity Provider with respect thereto and with respect to
advising each of the Administrative Agent, each Managing Agent and each
Purchaser, as to its respective rights and remedies under this Agreement and the
other documents delivered hereunder or in connection herewith and (ii) to the
Administrative Agent, each Managing Agent and each Purchaser, all reasonable
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement, and the other documents
delivered hereunder or in connection herewith. Such costs and expenses shall be
payable in accordance with Section 7.11 of this Agreement.

SECTION 7.09. No Proceedings.

(a) The Issuer, the Servicer, the Administrative Agent, each Managing Agent and
each Purchaser each hereby agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law for one year and a day after the
latest maturing Commercial Paper Note issued by such Conduit Purchaser has been
paid.

(b) Each Purchaser, each Managing Agent and the Administrative Agent each hereby
agrees that it will not institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any federal or state bankruptcy or
similar law for one year and a day after the latest maturing Note issued by the
Issuer has been paid.

SECTION 7.10. Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or the validity,
legality and enforceability of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 7.11. Limited Recourse Obligations.

(a) Notwithstanding any provision in any other section of this Agreement to the
contrary, the Purchasers, the Managing Agents and the Administrative Agent each
hereby acknowledge and agree that the Issuer’s payment obligations under
Sections 2.06, 2.07, 2.08, 2.09, 5.02 and 7.08 shall be without recourse to the
Servicer or the Indenture Trustee (or any Affiliate, officer, director, employee
or agent of any of them) and shall be limited to the extent of funds available
for payment of the foregoing amounts under Section 4.01(c) of the Series
Supplement.

(b) Anything contained in this Agreement or any other Transaction Document to
the contrary notwithstanding, all payments to be made by any Conduit Purchaser
under this Agreement shall be made by such Conduit Purchaser solely from
available cash, which shall be limited to the (a) proceeds of collections and
other amounts payable by or on behalf of the Issuer

 

32



--------------------------------------------------------------------------------

to such Conduit Purchaser in connection with any of the Transaction Documents
and (b) proceeds of the issuance of Commercial Paper Notes (collectively
“Available Funds”). No recourse shall be had against any Conduit Purchaser
personally or against any incorporator, shareholder, officer, director or
employee of such Conduit Purchaser with respect to any of the covenants,
agreements, representations or warranties of such Conduit Purchaser contained in
this Agreement, or any other Transaction Document, it being understood that such
covenants, representations or warranties are enforceable only to the extent of
Available Funds. The Administrative Agent, each Managing Agent and each
Committed Purchaser hereby acknowledge that, pursuant to the terms and
conditions of this Agreement and the other Transaction Documents, no Conduit
Purchaser shall be required to make any payments to the Administrative Agent any
Managing Agent or any Committed Purchaser, either as compensation for services
rendered, reimbursement for out of pocket expenses, indemnification, or
otherwise, except to the extent such Conduit Purchaser has Available Funds to
make such payment.

SECTION 7.12. Confidentiality. Each Purchaser, Managing Agent and the
Administrative Agent agree to maintain the confidentiality of any and all
information regarding the Originator, Realogy, Cartus, CFC, ARSC and the Issuer
obtained in accordance with the terms of this Agreement or provided to the
Managing Agents and the Administrative Agent in contemplation of entering into
this Agreement and that is, in either such case, not publicly available
(including, without limitation, financial and operational information and
reports concerning the above-described parties and/or the Receivables);
provided, however, that any Purchaser, Managing Agent and/or the Administrative
Agent may reveal such information (a) (i) as necessary or appropriate in
connection with the administration or enforcement of this Agreement or such
Purchaser’s funding of its purchase of a Series 2007-1 Note hereunder and
(ii) as necessary or appropriate in connection with obtaining any
Acknowledgement Letter under Section 7.3(j) of the Purchase Agreement from other
creditors of Cartus (b) as required by law, government regulation, court
proceeding or subpoena, (c) to applicable Rating Agencies, any Liquidity
Provider, Program Support Provider, participant, assignee or potential Liquidity
Provider, Program Support Provider, participant or assignee or (d) to legal
counsel and auditors of such Purchaser and the Administrative Agent.
Notwithstanding anything herein to the contrary, none of the Originator,
Realogy, Cartus, CFC, ARSC or the Issuer shall have any obligation to disclose
to any Purchaser, Managing Agent or the Administrative Agent or their assignees
any personal and confidential information relating to a Transferred Employee.
Anything herein to the contrary notwithstanding, each party hereto and any
successor or assign of any of the foregoing (and each employee, representative
or other agent of any of the foregoing) may disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any of the
foregoing relating to such tax treatment or tax structure, and it is hereby
confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

SECTION 7.13. Amendment and Restatement. This Agreement amends and restates in
full the terms and provisions of the Original 2007-1 Note Purchase Agreement and
shall not constitute a novation or termination of the Original Note Purchase
Agreement or any liens or security interests created thereunder, and all
obligations thereunder are in all respects

 

33



--------------------------------------------------------------------------------

continuing, with only the terms thereof being modified as provided herein. From
and after the date hereof, the terms of this agreement shall supersede the terms
of the Original 2007-1 Note Purchase Agreement in their entirety and each
reference in any other Transaction Document to the Original 2007-1 Note Purchase
Agreement or any other expression of like import referring to the Original
2007-1 Note Purchase Agreement shall mean and be a reference to this Agreement.

SECTION 7.14. Consent to Series Supplement. Each of the Issuer, Calyon and the
Conduit Purchasers which have previously entered into the Original 2007-1 Note
Purchase Agreement, by executing this Agreement as amended and restated as of
July 6, 2007, hereby consents to any and all amendments to the Original 2007-1
Note Purchase Agreement contained herein, and hereby further consents to the
amendment and restatement of the Series 2007-1 Supplement dated as of April 10,
2007 (the “Prior Series Supplement”) and consents to any amendments to the Prior
Series Supplement which are contained in the Series Supplement (as defined
herein).

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Note
Purchase Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

APPLE RIDGE FUNDING LLC, as Issuer By:   /s/ Eric Barnes Name:   Eric Barnes
Title:   SVP, CFO

 

CARTUS CORPORATION, as Servicer By:   /s/ Eric Barnes Name:   Eric Barnes Title:
  SVP, CFO



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as Administrative Agent and a Managing Agent By:   /s/
Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing Director
By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

CALYON NEW YORK BRANCH,

as a Committed Purchaser

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

ATLANTIC ASSET SECURITIZATION LLC, as a

Conduit Purchaser

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director



--------------------------------------------------------------------------------

LAFAYETTE ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as

Managing Agent

By:   /s/ James Fayen Name:   James Fayen Title:   Deputy General Counsel

 

WORKING CAPITAL MANAGEMENT CO. L.P.,

as a Conduit Purchaser and Committed Purchaser

By:   /s/ Hiroyuki Kasama Name:   Hiroyuki Kasama Title:   Attorney-In-Fact



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Managing Agent By:  
/s/ Michael Eden Name:   Michael Eden Title:   Director

 

LIBERTY STREET FUNDING LLC, as a Conduit Purchaser By:   /s/ Jill A. Gordon
Name:   Jill A. Gordon Title:   Vice President



--------------------------------------------------------------------------------

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Managing Agent BY:  
/s/ Robert Fleisher Name:   Robert Fleisher Title:   Director

 

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Committed Purchaser
BY:   /s/ PaulGox Name:   Paul Gox Title:   Director

 

BLACK FOREST FUNDING CORP., as a Conduit Purchaser BY:   /s/ Philip A. Marrone
Name:   Philip A. Marrone Title:   Vice President



--------------------------------------------------------------------------------

SMBC SECURITIES, INC., as a Managing Agent By:   /s/ Tetsuya Tonoike Name:  
Tetsuya Tonoike Title:   President

 

SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser By:   /s/
Yoshihiro Hyakutome Name:   Yoshihiro Hyakutome Title:   General Manager

 

MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser

By: MAF RECEIVABLES CORP., its Member

By:   /s/ Philip A. Martone Name:   Philip A. Martone Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

CONDITIONS PRECEDENT DOCUMENTS

Attached



--------------------------------------------------------------------------------

Amended and Restated Series 2007-1 Note Purchase Agreement and Assignment

Apple Ridge Funding LLC,

July 6, 2007

 

 

CLOSING INDEX

 

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture. All items listed in bold, italic font are to be
delivered by the Issuer or its counsel. All items listed in SMALL CAPS ARE TO BE
DELIVERED BY THE BANK OF NEW YORK.

Principal Documents

1. Sixth Omnibus Amendment, Agreement and Consent (the “Omnibus Amendment”),
dated as of July 6, 2007, and containing the following:

(a) Amendments to the following documents:

1. Transfer and Servicing Agreement, dated as of April 25, 2000 (the “Transfer
and Servicing Agreement”) among Apple Ridge Services Corporation (“ARSC”) as
Transferor, Cartus Corporation (“Cartus”), as Originator and Servicer, Cartus
Financial Corporation (“CFC”) as Originator and Apple Ridge Funding LLC (the
“Issuer”) as Transferee, and The Bank of New York (“BNY”) as Indenture Trustee.

(b) Acceptance of Conformed Copies

 

EXHIBITS    A    Conformed Purchase Agreement, dated as of April 25, 2000,
between Cartus as Originator and CFC as Buyer.    B    Conformed Receivables
Purchase Agreement, dated as of April 25, 2000 between CFC as Seller and ARSC as
Buyer.    C    Conformed Transfer and Servicing Agreement, dated as of April 25,
2000 among ARSC as Transferor, Cartus, as Originator and Servicer, CFC as
Originator and the Issuer as Transferee, and the Indenture Trustee.    D   
Conformed Master Indenture, dated as of April 25, 2000 between the Issuer and
BNY as Indenture Trustee, Paying Agent, Authentication Agent, Transfer Agent and
Registrar.    E    Conformed Performance Guaranty dated as of May 12, 2006 by
Realogy Corporation (“Realogy”) in favor of CFC and the Issuer.



--------------------------------------------------------------------------------

2. Amended and Restated Note Purchase Agreement relating to the Notes, dated
July 6, 2007 (the “Note Purchase Agreement”) among the Issuer, Cartus, Atlantic
Asset Securitization LLC, LaFayette Asset Securitization LLC, Financial
Institutions and Managing Agents from time to time party thereto, and Calyon New
York Branch as Administrative Agent for the Purchasers named therein.

 

SCHEDULES    I    Conditions Precedent Documents    II    Purchaser Group
Information    III    Notice Information EXHIBITS    A    Form of Assignment and
Acceptance    B    Form of Increase Request    C    Form of Stated Amount
Reduction Notice    D    Form of Stated Amount Increase Notice

Notes; Other Documents

3. Amended and Restated Series 2007-1 Indenture Supplement, dated as of July 6,
2007 (the “Supplement” and together with the Master Indenture, the “Indenture”)
among the Issuer, the Indenture Trustee and the Bank of New York.

 

EXHIBITS    A    Form of Variable Funding Note    B   

Form of Monthly Payment Instructions and Notification to the Indenture Trustee

and the Paying Agent

   C    Form of Monthly Statement    D    Form of Weekly Activity Report

4. Variable Funding Notes

(a) Amended and Restated - Calyon New York Branch

(b) Mizuho Corporate Bank, Ltd.

(c) The Bank of Nova Scotia

(d) Sumitomo Mitsui Banking Corporation

(e) Bayerische Hypo- und Vereinsbank AG, New York Branch

5. Assignment and Acceptance relating to the Notes, dated July 6, 2007 (the
“Assignment and Acceptance”) among Atlantic Asset Securitization LLC, LaFayette
Asset Securitization LLC, Financial Institutions and Managing Agents from time
to time party thereto, and Calyon New York Branch as Administrative Agent for
the Purchasers named therein.

 

2



--------------------------------------------------------------------------------

Reliance Letters*

Opinions

6. Reliance Letter for Opinion of Bruce Perlman, general counsel to Cartus, CFC,
ARSC and the Issuer.

7. Reliance Letter for Opinion of general counsel to Realogy .

8. Reliance Letter for Opinion of Richards Layton & Finger, P.A., special
Delaware counsel to Cartus, CFC, ARSC and the Issuer, regarding UCC perfection
issues.

9. Reliance Letter of Orrick, Herrington & Sutcliffe LLP, special counsel to
Cartus, CFC, ARSC and the Issuer, regarding:

(a) opinions dated April 10, 2007 regarding (i) enforceability and certain
corporate matters and (ii) UCC creation issues;

(b) opinions dated July 31, 2006 regarding substantive non-consolidation matters
with respect to CFC, ARSC, Cartus and the Issuer; and

(c) opinions dated January 31, 2005 regarding (i) “true sale” matters with
respect to the transfer of receivables by Cartus and (ii) certain bankruptcy
issues with respect to Home Sale Proceeds.

Miscellaneous

10. Return of Note from Calyon New York Branch of 2007-1 Series for
Cancellation.

11. Order to the Trustee from Apple Ridge Funding LLC and Calyon New York Branch
to transfer, register, authenticate and deliver the Notes

12. Officer’s Certificate pursuant to Section 10.03 of the Indenture

13. Amended and Restated Fee Letter

Liquidity Documents

14. Liquidity Documents.

(a) Calyon New York Branch Liquidity Asset Purchase Agreement for Atlantic Asset
Securitization LLC.

(b) Calyon New York Branch Liquidity Asset Purchase Agreement for LaFayette
Asset Securitization LLC.

 

*

Reliance Letters may be delivered post-closing.

 

3



--------------------------------------------------------------------------------

(c) The Bank of Nova Scotia Liquidity Asset Purchase Agreement for Liberty
Street Funding LLC.

(d) Sumitomo Mitsui Banking Corporation Liquidity Asset Purchase Agreement for
Manhattan Asset Funding Company LLC.

(e) Bayerische Hypo- und Vereinsbank AG, New York Branch Asset Purchase
Agreement for Black Forest Funding Corp.

Documents Related to the USPS/FDIC Assignment

1. Assignment Agreement (the “Kenosia Assignment Agreement”) dated as of
July 16, 2007, among Cartus, Cartus Relocation Corporation (“CRC”), CFC and
Kenosia Funding, LLC, as assignor (“Kenosia”).

2. Opinion of Orrick, Herrington & Sutcliffe LLP, special counsel to Cartus,
CRC, CFC and Kenosia in connection with the execution and delivery of the
Kenosia Assignment Agreement.

3. Opinion of Richards Layton & Finger, P.A., special counsel to Kenosia in
connection with the Kenosia Assignment Agreement.

 

4



--------------------------------------------------------------------------------

SCHEDULE II

PURCHASER GROUP INFORMATION

 

Managing Agent

  

Conduit Purchaser(s)

  

Committed Purchaser(s)

   Commitment(s)    Purchaser Group Limit Calyon New York Branch    Atlantic
Asset Securitization LLC; LaFayette Asset Securitization LLC    Calyon New York
Branch    $ 225,000,000    $ 225,000,000 Mizuho Corporate Bank, Ltd.    Working
Capital Management Co. LP    Working Capital Management Co. LP    $ 200,000,000
   $ 200,000,000 The Bank of Nova Scotia    Liberty Street Funding LLC    The
Bank of Nova Scotia    $ 125,000,000    $ 125,000,000 SMBC Securities, Inc.   
Manhattan Asset Funding Company LLC    Sumitomo Mitsui Banking Corporation    $
100,000,000    $ 100,000,000 Bayerische Hypo-und Vereinsbank AG, New York Branch
   Black Forest Funding Corp.    Bayerische Hypo- und Vereinsbank AG, New York
Branch    $ 200,000,000    $ 200,000,000



--------------------------------------------------------------------------------

SCHEDULE III

NOTICE INFORMATION

 

Apple Ridge Funding LLC

40 Apple Ridge Road, Suite 4C45

Danbury, Connecticut 06810

Attention: Controller

Telephone: 203-205-3056

Facsimile: 203-205-1335

  

Working Capital Management Co. L.P.

c/o Mizuho Corporate Bank, Ltd.

1251 Avenue of Americas #3100,

Securitization Department

New York, NY, 10020

Attention: Collette Orion & Fumio Okuhira

Telephone: 212-282-3633 & 212-282-3645

Facsimile: 212-282-4105

Email: collette.orion@mizuhocbus.com

            fumio.okuhira@mizuhocbus.com



--------------------------------------------------------------------------------

Cartus Corporation

40 Apple Ridge Road

Danbury, Connecticut 06810

Attention: Controller

Telephone: 203-205-3400

Facsimile: 203-205-3704

  

The Bank of Nova Scotia

1 Liberty Plaza, 26th Floor

New York, NY 10006

 

For Credit Matters:

Attention: Michael Eden, Director

Telephone: (212) 225-5007

Facsimile: (212) 225-5274

email: michael_eden@scotiacapital.com

 

For Fundings, Paydowns, and Invoices:

Attention: Vilma Pindling

Telephone: (212) 225-5410

Facsimile: (212) 225-6465

email: vilma_pindling@scotiacapital.com

 

For Monthly Reporting and Compliance:

Attention: William Sun

Telephone: (212) 225-5331

Facsimile: (212) 225-5290

email: william_sun@scotiacapital.com

email: liberty_street@scotiacapital.com

 

Liberty Street Funding LLC

c/o 1 Liberty Plaza, 26th Floor

New York, NY 10006

 

For Credit Matters:

Attention: Michael Eden, Director

Telephone: (212) 225-5007

Facsimile: (212) 225-5274

email: michael_eden@scotiacapital.com

 

For Fundings, Paydowns, and Invoices:

Attention: Vilma Pindling

Telephone: (212) 225-5410

Facsimile: (212) 225-6465

email: vilma_pindling@scotiacapital.com

 

For Monthly Reporting and Compliance:

Attention: William Sun

Telephone: (212) 225-5331

Facsimile: (212) 225-5290

email: william_sun@scotiacapital.com

email: liberty_street@scotiacapital.com



--------------------------------------------------------------------------------

Calyon New York Branch

1301 Avenue of the Americas

New York, New York 10019

Attention: Matthew Croghan

Telephone: 212-261-7819

Facsimile: 212-459-3258

  

Liberty Street Funding LLC

c/o Global Securitization Services, LLC

445 Broadhollow Road, Suite 239

Melville, New York 11747

Attention: Andrew L. Stidd

Telephone: 631-587-4700

Facsimile: 212-302-8767

Atlantic Asset Securitization LLC

c/o Lord Securities Corporation

48 Wall Street

New York, New York 10005

Attention: Benjamin B. Abedine

Telephone: 212-346-9019

Facsimile: 212-346-9012

  

SMBC Securities, Inc.

SMBC Securities, Inc.

277 Park Ave

New York, NY 10172

Attention: Vice-President,

                  Asset Securitization Group

Telephone: 212-224-5347

Facsimile: 212-224-5191

LaFayette Asset Securitization LLC

c/o Global Securitization Services

114 West 47 Street

Suite 1715

New York, NY 10036

Telephone: (212) 302-5151 ext. 23

Facsimile: (212) 302-8767

Email: fbilotta@gssnyc.com

  

Manhattan Asset Funding Company LLC

c/o SMBC Securities, Inc.

277 Park Ave

New York, NY 10172

Attention: Vice-President,

                  Asset Securitization Group

Telephone: 212-224-5347

Facsimile: 212-224-5191

Mizuho Corporate Bank, Ltd.

1251 Avenue of Americas #3100,

Securitization Department

New York, NY, 10020

Attention: Collette Orion & Fumio Okuhira

Telephone: 212-282-3633 & 212-282-3645

Facsimile: 212-282-4105

Email: collette.orion@mizuhocbus.com

            fumio.okuhira@mizuhocbus.com

  

Sumitomo Mitsui Banking Corporation

277 Park Ave

New York, NY 10172

Attention: Vice-President,

                  Asset Securitization Group

Telephone: 212-224-5349

Facsimile: 212-224-5191

Black Forest Funding Corp.

c/o HVB

150 E. 42nd Street

New York, NY 10017

Attention: Susan Abbass & Rebecca Tyrpa

Telephone: 212-672-5699 / 212-672-5484

Facsimile: 212-672-5593

Email: susan_abbass@hvbamericas.com

            Rebecca_tyrpa@hvbamericas.com

  

Bayerische Hypo- und Vereinsbank AG, New York Branch

150 E. 42nd Street

New York, NY 10017

Attention: Robert Fleisher & Shawn Pierce

Telephone: 212-672-5570 / 212-672-5779

Facsimile: 212-672-5521

Email: Robert_Fleisher@hvbamericas.com

            Shawn_Pierce@hvbamericas.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

[Date]

ASSIGNMENT AND ACCEPTANCE, dated                                          
        (this “Assignment and Acceptance”),
among                                                   (“Assignor”) and
                                                  (“Assignee”).

Reference is made to the Amended and Restated Note Purchase Agreement, dated as
of April 10, 2007 and amended and restated as of July 6, 2007, (the “Note
Purchase Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus
Corporation, as Servicer, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Calyon New York Branch, as
Administrative Agent. Capitalized terms defined in the Note Purchase Agreement
are used herein with the same meanings.

1. (a) Assignor hereby sells and assigns, without recourse to Assignee, and
Assignee hereby purchases and assumes, without recourse to, or representation or
warranty of any kind (except as set forth below) from Assignor, effective as of
the Effective Date (as defined below), a         % interest (the “Assigned
Interest”) in all of Assignor’s rights and obligations under the Note Purchase
Agreement and under any other “Transaction Documents” (as defined below),
including, without limitation, the Series 2007-1 Note, together with the rights
of Assignor to payment in respect of outstanding principal and accrued and
unpaid interest relating to such Assigned Interest.

(b) From and after the Effective Date, (i) Assignee shall be a party to and be
bound by the provisions of the Note Purchase Agreement and, to the extent of the
interests assigned pursuant to this Assignment and Acceptance, have the rights
and obligations of a Committed Purchaser thereunder and under the (x) Indenture
and (y) the Series Supplement (the Note Purchase Agreement, the Indenture, the
Series Supplement and related documents, collectively, the “Transaction
Documents”), and (ii) to the extent of the interests assigned by this Assignment
and Acceptance, Assignor shall relinquish its rights and be released from its
obligations under the Note Purchase Agreement and the other Transaction
Documents.

2. Assignor hereby represents and warrants that the Assigned Interest to be sold
hereby is owned by Assignor free and clear of any liens, claims or encumbrances
created by Assignor. Except as otherwise set forth in the foregoing sentence, or
as otherwise agreed in writing by Assignor, Assignor makes no representation or
warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Note Purchase
Agreement, the Series 2007-1 Notes or any other Transaction Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Purchase Agreement, the Series 2007-1 Notes or any other Transaction
Document or the condition or value of any Pledged Assets or the creation,
perfection or priority of any interest therein created under the Transaction
Documents, or (ii) the business condition (financial or otherwise), operations,
properties or prospects of the Issuer, the Servicer or any Affiliate of either
the Issuer or the Servicer or the performance or observance by any party of any
of its obligations under any Transaction Document.

4. Assignee hereby (i) confirms that it has received a copy of the Note Purchase
Agreement, the Indenture, the Series Supplement and such other Transaction
Documents and other documents and information requested by it, and that it has,
independently and without reliance upon the Administrative Agent, Assignor or
any other Purchaser, and based on such documentation and information as it has
deemed appropriate, made its own decision to enter into this Assignment and
Acceptance; (ii) agrees that it shall, independently and without reliance upon
the Administrative Agent, Assignor, any Purchaser or



--------------------------------------------------------------------------------

any Managing Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any of the Transaction Documents; (iii) confirms that it
is eligible to be an assignee Committed Purchaser under the terms of the Note
Purchase Agreement; (iv) appoints and authorizes each of the Administrative
Agent and the Indenture Trustee to take such action on its behalf and to
exercise such powers and discretion under the Note Purchase Agreement and the
other Transaction Documents as are delegated to the Administrative Agent and/or
the Indenture Trustee by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto; (v) agrees that it shall
perform in accordance with their terms all of the obligations that by the terms
of the Note Purchase Agreement are required to be performed by it as a Committed
Purchaser; (vi) specifies as its address for notices, the offices set forth
beneath its name on the signature page hereof; [and] (vii) represents and
warrants that this Assignment and Acceptance has been duly authorized, executed
and delivered by the Assignee pursuant to its corporate powers and constitutes
the legal, valid and binding obligation of the Assignee; and (viii) in the event
that Assignee is organized under the laws of a jurisdiction other than the
United States or a state thereof, represents and warrants that [attached to this
Assignment and Acceptance are] [Assignee has previously delivered to each of the
Administrative Agent and the Indenture Trustee] the forms and certificates
required pursuant to Section 2.08(d) of the Note Purchase Agreement, in each
case accurately completed and duly executed, pursuant to which forms and
certificates each of the Issuer, the Servicer and the Indenture Trustee may make
payments to, and deposit funds to or for the account of, the Assignee hereunder
and under the other Transaction Documents without any deduction or withholding
for or on account of any tax or with such withholding or deduction at a reduced
rate.]

5. The effective date for this Assignment and Acceptance shall be the later of:

(i) the date on which the Agent accepts this Assignment and Acceptance, and

(ii)                                 , 200__

(the later of such dates being the “Effective Date”).

6. Upon such acceptance by the Administrative Agent, and from and after the
Effective Date, the Administrative Agent and the Indenture Trustee shall make
all payments under the Note Purchase Agreement and the Assigned Interests
assigned hereby (including, without limitation, all payments of principal,
interest and fees with respect thereto) to Assignee. Assignor and Assignee shall
make all appropriate adjustments in payments under the Note Purchase Agreement
and the Assigned Interests for periods prior to the Effective Date directly
between themselves.

7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Legal Name of Assignor:         Legal Name of Assignee:         Assignee’s
Address for Notices:                        

(A) Immediately after giving effect to this Assignment and Acceptance the amount
of Assignee’s Commitment is $                        .

(B) Immediately after giving effect to this Assignment and Acceptance the
aggregate amount of Assignor’s Commitment is $                        .

 

The terms set forth herein are hereby agreed to:
                                       
                             , as Assignor

By:    

Name:   Title:  

 

                                       
                             , as Assignee

By:    

Name:   Title:  

Calyon New York Branch,

as Administrative Agent

By:    

Name:   Title:  

Apple Ridge Funding LLC, as Issuer By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INCREASE NOTICE

The Bank of New York

as Indenture Trustee

Calyon New York Branch,

as Administrative Agent

[Names of Managing Agents]

 

Re:    Apple Ridge Funding LLC,    Secured Variable Funding Notes, Series 2007-1

Ladies and Gentlemen:

Pursuant to Section 2.02 of the Amended and Restated Note Purchase Agreement,
dated as of April 10, 2007 as amended and restated on July 6, 2007 (the
“Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus Corporation, as
Servicer, the commercial paper conduits from time to time parties thereto, as
Conduit Purchasers, the financial institutions from time to time parties
thereto, as Committed Purchasers, the Persons from time to time parties thereto,
as Managing Agents and Calyon New York Branch, as Administrative Agent, the
Issuer hereby irrevocably requests an Increase in the Series Outstanding Amount
as follows. Terms used herein are used as defined in or for purposes of the
Agreement.

 

  1. The requested amount of such Increase is $                        .

 

  2. The requested Increase Date is                         .

 

  3. The requested Rate Type(s) [is][are]                         .

 

  4. All conditions precedent to the Increase set forth in Section 3.02 of the
Agreement have been satisfied.

 

  5. From the Monthly Report Section XVI (6):

Adjusted Aggregate Receivable Balance (as of last report):
                            

Required Asset Amount (after giving effect to Increase):
                                

The proceeds of such Increase shall be remitted on the Increase Date in
immediately available funds to [specify payment instructions].

 

Very truly yours, Apple Ridge Funding LLC By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF STATED AMOUNT REDUCTION REQUEST

[Date]

The Bank of New York

as Indenture Trustee

Calyon New York Branch,

as Administrative Agent

[Names of Managing Agents]

 

Re:    Apple Ridge Funding LLC,    Secured Variable Funding Notes, Series 2007-1

Ladies and Gentlemen:

Pursuant to Section 2.05 of the Amended and Restated Note Purchase Agreement,
dated as of April 10, 2007 as amended and restated on July 6, 2007 (the
“Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus Corporation, as
Servicer, the commercial paper conduits from time to time parties thereto, as
Conduit Purchasers, the financial institutions from time to time parties
thereto, as Committed Purchasers, the Persons from time to time parties thereto,
as Managing Agents and Calyon New York Branch, as Administrative Agent, the
Issuer hereby irrevocably requests a reduction in the Stated Amount as follows.
Terms used herein are used as defined in or for purposes of the Agreement.

 

  1. The requested amount of such reduction is $                        .

 

  2. The requested date of such reduction is                         .

 

Very truly yours, Apple Ridge Funding LLC By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF STATED AMOUNT INCREASE REQUEST

[Date]

The Bank of New York

as Indenture Trustee

Calyon New York Branch,

as Administrative Agent

[Names of Managing Agents]

 

Re:    Apple Ridge Funding LLC,    Secured Variable Funding Notes, Series 2007-1

Ladies and Gentlemen:

Pursuant to Section 2.05 of the Amended and Restated Note Purchase Agreement,
dated as of April 10, 2007 as amended and restated on July 6, 2007 (the
“Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus Corporation, as
Servicer, the commercial paper conduits from time to time parties thereto, as
Conduit Purchasers, the financial institutions from time to time parties
thereto, as Committed Purchasers, the Persons from time to time parties thereto,
as Managing Agents and Calyon New York Branch, as Administrative Agent, the
Issuer hereby irrevocably requests an Increase in the Stated Amount as follows.
Terms used herein are used as defined in or for purposes of the Agreement.

 

  1. The requested amount of such increase is $                        .

 

  2. The requested date of such increase is                             .

 

  3. The Purchaser Group(s) whose Purchaser Group Limit(s) will be increased are
                .

 

  4. The Committed Purchaser(s) whose Commitment(s) will be increased are
                        .

 

  5. After giving effect to the increase, the Pro Rata Shares will be
                                             .

 

Very truly yours, Apple Ridge Funding LLC By:    

Name:   Title:  